Exhibit 10.2.2

SUBGROUND LEASE AGREEMENT

Dated as of April 7, 2006

between

Inland Western Stockton Ground Tenant, L.L.C., as Lessor

and

Cost Plus, Inc.

as Lessee

 

--------------------------------------------------------------------------------

Property:

Cost Plus World Market

Stockton, California

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  DEFINITIONS; RESTATEMENT    2   Section 1.1.    Restatement    2   Section
1.2.    Definitions    2

ARTICLE 2

  LEASE OF PROPERTY    2   Section 2.1.    Demise and Lease    2

ARTICLE 3

  RENT    3   Section 3.1.    Base Rent    3   Section 3.2.    Supplemental Rent
   3   Section 3.3.    Method of Payment    3   Section 3.4.    Late Payment   
3   Section 3.5.    Net Lease, No Setoff, Etc    4

ARTICLE 4

  IMPROVEMENTS    5   Section 4.1.    The Improvements    5   Section 4.2.   
Construction Loan Financing    6   Section 4.3.    Earnout    6   Section 4.4.
   Third Party Sale    7   Section 4.5.    Condominium Regime    8

ARTICLE 5

  RENEWAL OPTIONS    9   Section 5.1.    Renewal Options    9   Section 5.2.   
Lease Provisions Applicable During Renewal    9

ARTICLE 6

  LESSEE’S ACCEPTANCE OF PROPERTY, ENFORCEMENT OF WARRANTIES    10   Section
6.1.    Waivers    10   Section 6.2.    Lessee’s Right to Enforce Warranties   
10

ARTICLE 7

  LIENS    11   Section 7.1.    Liens    11

ARTICLE 8

  USE AND REPAIR    12   Section 8.1.    Use    12   Section 8.2.    Maintenance
   12   Section 8.3.    Alterations    12   Section 8.4.    Title to Alterations
   14   Section 8.5.    Compliance with Law; Environmental Compliance    15  
Section 8.6.    Payment of Impositions    16   Section 8.7.    Adjustment of
Impositions    17   Section 8.8.    Utility Charges    18   Section 8.9.   
Litigation; Zoning; Joint Assessment    18

 

-i-



--------------------------------------------------------------------------------

ARTICLE 9

  INSURANCE    18   Section 9.1.    Coverage    18

ARTICLE 10

  RETURN OF PROPERTY TO LESSOR    20   Section 10.1.    Return of Property to
Lessor    20

ARTICLE 11

  ASSIGNMENT BY LESSEE    21   Section 11.1.    Assignment by Lessee    21

ARTICLE 12

  LOSS; DESTRUCTION; CONDEMNATION OR DAMAGE    22   Section 12.1.    Event of
Loss    22   Section 12.2.    Application of Payments Upon an Event of Loss When
Lease Continues    24   Section 12.3.    Application of Payments Not Relating to
an Event of Loss    24   Section 12.4.    Other Dispositions    24   Section
12.5.    Negotiations    26

ARTICLE 13

  INTENTIONALLY OMITTED    27

ARTICLE 14

  SUBLEASE    27   Section 14.1.    Subleasing Permitted; Lessee Remains
Obligated    27   Section 14.2.    Provisions of Subleases    27   Section 14.3.
   Assignment of Sublease Rents    27

ARTICLE 15

  INSPECTION    28   Section 15.1.    Inspection    28

ARTICLE 16

  LEASE EVENTS OF DEFAULT    28   Section 16.1.    Lease Events of Default    28

ARTICLE 17

  ENFORCEMENT    30   Section 17.1.    Remedies    30   Section 17.2.   
Survival of Lessee’s Obligations    32   Section 17.3.    Remedies Cumulative;
No Waiver; Consents; Mitigation of Damages    32

ARTICLE 18

  RIGHT TO PERFORM FOR LESSEE    33   Section 18.1.    Right to Perform for
Lessee    33

ARTICLE 19

  INDEMNITIES    33   Section 19.1.    General Indemnification    33   Section
19.2.    Lessor’s Indemnification Obligation    35

ARTICLE 20

  LESSEE REPRESENTATIONS AND COVENANTS    36   Section 20.1.    Representations
and Warranties    36

ARTICLE 21

  LESSOR PRESENTATIONS AND COVENANTS    37   Section 21.1.    Representations
and Warranties    37

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 22

  PURCHASE PROCEDURE    38   Section 22.1.    Purchase Procedure    38

ARTICLE 23

  TRANSFER OF LESSOR’S INTEREST    39   Section 23.1.    Permitted Transfer   
39   Section 23.2.    Effects of Transfer    39

ARTICLE 24

  PERMITTED FINANCING    40   Section 24.1.    Financing During Term.    40  
Section 24.2.    Lessee’s Consent to Assignment for Indebtedness    40

ARTICLE 25

  MISCELLANEOUS    42   Section 25.1.    Binding Effect; Successors and Assigns;
Survival    42   Section 25.2.    Quiet Enjoyment    42   Section 25.3.   
Notices    42   Section 25.4.    Severability    42   Section 25.5.   
Amendments, Complete Agreements    42   Section 25.6.    Headings    43  
Section 25.7.    Counterparts    43   Section 25.8.    Governing Law    43  
Section 25.9.    Memorandum    43   Section 25.10.    Estoppel Certificates   
43   Section 25.11.    Easements    44   Section 25.12.    No Joint Venture   
44   Section 25.13.    No Accord and Satisfaction    44   Section 25.14.    No
Merger    44   Section 25.15.    Lessor Bankruptcy    45   Section 25.16.   
Naming and Signage of the Property    45   Section 25.17.    Expenses    45  
Section 25.18.    Investments    45   Section 25.19.    Further Assurances    45
  Section 25.20.    [Intentionally omitted]    46   Section 25.21.   
Independent Covenants    46   Section 25.22.    Lessor Exculpation    46  
Section 25.23.    Remedies Cumulative    46   Section 25.24.    Holding Over   
46   Section 25.25.    Survival    47   Section 25.26.    [Intentionally
Omitted]    47   Section 25.27.    Lease Subordinate    47   Section 25.28.   
Lessor Representation    47   Section 25.29    Leasehold Financing    47  
Section 25.30    Direct Lease    47

 

-iii-



--------------------------------------------------------------------------------

Table of Contents(Cont’d)

 

  Schedule 3.1   —    Base Rent   Schedule 9.1   —    Insurance   Schedule 12.2
  —    Condemnation Allocation   Exhibit A   —    Description of Land   Exhibit
B   —    Form of Estoppel Agreement   Exhibit C-1   —    Site Plan and legal
description of the Improvements Parcel   Exhibit C-2   —    Site Plan and legal
description of the Adjacent Parcel   Exhibit C-3   —    Site Plan and legal
description of the Remainder Parcel   Exhibit D   —    Form of Subordination,
Non-Disturbance and Attornment Agreement   Exhibit E   —    Form of Recognition
and Attornment Agreement

 

-iv-



--------------------------------------------------------------------------------

THIS SUBGROUND LEASE AGREEMENT (this “Agreement”) is made and entered into as of
April 7, 2006, by and between Inland Western Stockton Ground Tenant, L.L.C., as
Lessor (“Lessor”), having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois, 60523, and Cost Plus, Inc., a California corporation,
(“Lessee”), having a place of business at 200 Fourth Street, Oakland, California
94607.

RECITALS

A. Lessee was the owner of the Property, which is now owned by Inland Western
Stockton Airport Way, L.L.C. (“Ground Lessor);

B. Lessor leases the Property from Ground Lessor pursuant to the terms of a
ground lease (“Ground Lease”) of even date herewith. Lessee hereby acknowledges
that its rights to use and occupy the Property are subject and subordinate to
the rights of the Ground Lessor under the Ground Lease.

C. Lessor and Lessee now desire to enter into this Agreement;

D. Lessor desires to grant and delegate to Lessee, and Lessee desires to accept
and assume from Lessor, certain rights and duties as described in this
Agreement;

TERMS

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Definitions. The capitalized terms used herein and not otherwise defined shall
have the meanings assigned thereto in Appendix A hereto for all purposes hereof.

ARTICLE 2

LEASE OF PROPERTY

Section 2.1 Demise and Lease. (a) Lessor hereby demises and leases the Property
to Lessee, and Lessee does hereby rent and lease the Property from Lessor, for
the Base Term (as such Base Term may be modified pursuant to the provisions of
Article 4) and, subject to the exercise by Lessee of its renewal options as
provided in Article 5 hereof, for the Renewal Terms.

(b) Lessee may from time to time own or hold under lease or license from Persons
other than Lessor furniture, equipment and personal property, including Lessee’s
Equipment and

 

2



--------------------------------------------------------------------------------

Personalty, located on or about the Property, which shall not be subject to this
Lease. Lessor shall from time to time, upon the reasonable request of Lessee,
promptly acknowledge in writing to Lessee or other Persons that Lessor does not
own or, except as provided in Article 10, have any other right or interest in or
to such furniture, equipment and personal property, including Lessee’s Equipment
and Personalty, whether now owned or hereafter acquired, and Lessor hereby
waives any such right, title or interest.

ARTICLE 3

RENT

Section 3.1 Base Rent. Lessee shall pay to Lessor Base Rent on each Rent Payment
Date during the Base Term in the amount (except to the extent such amount may be
modified pursuant to the provisions of Article 4 of this Lease), set forth on
Schedule 3.1 attached hereto and incorporated herein, and shall pay to Lessor
Base Rent on each Rent Payment Date during any Renewal Term as prescribed by
Article 5. Each installment of Base Rent is payable monthly in advance.

Section 3.2 Supplemental Rent. Lessee shall pay to Lessor, or to such other
Person as shall be entitled thereto in the manner contemplated herein or as
otherwise required by Lessor, any and all Supplemental Rent as the same shall
become due and payable. In the event of Lessee’s failure to pay when due and
payable any Supplemental Rent, Lessor shall have all rights, powers and remedies
provided for herein.

Section 3.3 Method of Payment. All Base Rent and Supplemental Rent (other than
Excepted Payments) payable to Lessor shall, be paid to Lessor, or if Lessor
directs (on at least ten (10) Business Days prior notice), to Lessor’s Lender in
each case to the Rent Collection Account, as directed by Lessor or Lender as
applicable, in immediately available funds as of the relevant payment date to
the Rent Collection Account, or such other account or accounts in the
continental United States as the Lender may from time to time designate (on at
least ten (10) Business Days’ prior written notice) to Lessee. Upon payment in
full of all amounts due to the Lender, as reasonably evidenced to Lessee, which
evidence must include a written statement to that effect from the Lender, or
evidence of release or assignment of the Lien of the Mortgage, or other similar
evidence, Lessee shall accept instructions from Lessor (or its new lender, if so
instructed by Lessor) as to the payment of Base Rent and Supplemental Rent. Each
such payment of Rent shall be made by Lessee by wire or other transfer of funds
consisting of lawful currency of the United States of America which shall be
immediately available no later than 4:00 PM (New York City time) at the place of
receipt on the scheduled date when such payment shall be due, unless such
scheduled date shall not be a Business Day, in which case such payment shall be
made at such time on the immediately following Business Day, with the same force
and effect as though made on such scheduled dates. If any payment of Base Rent
or Supplemental Rent is received after 4:00 PM (New York City time) on the dates
when such rent is due, such rent shall be deemed received on the next succeeding
Business Day.

Section 3.4 Late Payment. If any payment of Base Rent or any Supplemental Rent
payable to Lessor shall be delinquent, Lessee shall pay interest thereon from
the date such payment became due and payable to the date of receipt thereof by
Lessor at a rate per annum equal to the Default Rate.

 

3



--------------------------------------------------------------------------------

Section 3.5 Net Lease, No Setoff, Etc. It is the intention of the parties hereto
that the obligations of Lessee hereunder shall be separate and independent
covenants and agreements, and that Base Rent, Supplemental Rent and all other
sums payable by Lessee hereunder shall continue to be payable in all events, and
that the obligations of Lessee hereunder shall continue unaffected, unless the
requirement to pay or perform the same shall have been terminated pursuant to an
express provision of this Lease. This Lease is a net lease and it is agreed and
intended that Base Rent, Supplemental Rent and any other amounts payable
hereunder by Lessee shall be paid without notice (except with respect to
Supplemental Rent for which notice is specifically required herein), demand,
counterclaim, setoff, deduction or defense and without abatement, diminution or
reduction and that Lessee’s obligation to pay all such amounts, throughout the
Base Term and all applicable Renewal Terms is absolute and unconditional. Under
no circumstances shall Lessor be obligated to repay Lessee, refund to Lessee, or
return to Lessee, any Base Rent.

This Lease shall not terminate and Lessee shall not have any rights to terminate
this Lease, during the Base Term and any Renewal Terms (except as otherwise
expressly provided in Article 12). Except to the extent otherwise expressly
specified in this Lease, Lessee shall not take any action to terminate, rescind
or void this Lease and the obligations and liabilities of Lessee hereunder shall
in no way be released, discharged or otherwise affected for any reason,
including without limitation: (a) any defect in the condition, merchantability,
design, quality or fitness for use of the Property or any part thereof, or the
failure of the Property to comply with all Applicable Laws, including any
inability to occupy or use the Property by reason of such noncompliance; (b) any
damage to, removal, abandonment, salvage, loss, condemnation (except as set
forth in Article 12), theft, scrapping or destruction of or any requisition or
taking of the Property or any part thereof, or any environmental conditions on
the Property or any property in the vicinity of the Property; (c) any
restriction, prevention or curtailment of or interference with any use of the
Property or any part thereof including eviction; (d) any defect in title to or
rights to the Property or any Lien on such title or rights to the Property;
(e) any change, waiver, extension, indulgence or other action or omission or
breach in respect of any obligation or liability of or by any Person; (f) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Lessee, Lessor or any other
Person, or any action taken with respect to this Lease by any trustee or
receiver of Lessee or any other Person, or by any court, in any such proceeding;
(g) any right or claim that Lessee has or might have against any Person,
including without limitation Lessor, the Lender, or any vendor, manufacturer,
contractor of or for the Property; (h) any failure on the part of Lessor or any
other Person to perform or comply with any of the terms of this Lease; (i) any
invalidity, unenforceability, rejection or disaffirmance of this Lease by
operation of law or otherwise against or by Lessee or Lessor or any provision
hereof; (j) the impossibility of performance by Lessee or Lessor, or both;
(k) any action by any court, administrative agency or other Governmental
Authority; (l) any interference, interruption or cessation in the use,
possession or quiet enjoyment of the Property; (m) the exercise of any remedy,
including foreclosure, under the Mortgage, (n) any action with respect to this
Lease (including the disaffirmance or rejection hereof) which may be taken by
Lessor or Lessee under the Federal Bankruptcy Code or by any trustee, receiver
or liquidator of Lessor or Lessee or by any court under the Federal Bankruptcy
Code or otherwise, (o) the prohibition or restriction of Lessee’s use of the

 

4



--------------------------------------------------------------------------------

Property under any Applicable Laws or otherwise, (p) the eviction of Lessee from
possession of the Property, by paramount title or otherwise, (q) any breach or
default by the Lessor hereunder or under any other agreement between Lessor and
Lessee; or (r) any other occurrence whatsoever, whether similar or dissimilar to
the foregoing, whether foreseeable or unforeseeable, and whether or not Lessee
shall have notice or knowledge of any of the foregoing. Except as specifically
set forth in this Lease, this Lease shall be noncancellable by Lessee for any
reason whatsoever and, except as expressly provided in this Lease, Lessee, to
the extent now or hereafter permitted by Applicable Laws, waives all rights now
or hereafter conferred by statute or otherwise to quit, terminate or surrender
this Lease or to any diminution, abatement or reduction of Rent payable
hereunder. Under no circumstances or conditions shall Lessor be expected or
required to make any payment of any kind hereunder or have any obligations with
respect to the use, possession, control, maintenance, alteration, rebuilding,
replacing, repair, restoration or operation of all or any part of the Property,
so long as the Property or any part thereof is subject to this Lease, and Lessee
expressly waives the right to perform any such action at the expense of Lessor
whether hereunder or pursuant to any law. Lessee waives all rights which are not
expressly stated herein but which may now or hereafter otherwise be conferred by
law (i) to quit, terminate or surrender this Lease or any of the Property;
(ii) to have any setoff, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense of or to Base Rent,
Supplemental Rent, or any other sums payable under this Lease, except as
otherwise expressly provided herein; and (iii) to have any statutory lien or
offset right against Lessor or its property.

ARTICLE 4

IMPROVEMENTS

4.1 The Improvements. Lessee, at its sole cost and expense, may at any time
during the first six (6) years of the Base Term, construct a new building (the
“Improvements”) on the Property. The Improvements if and when constructed shall
be built in accordance with plans and specifications reasonably acceptable to
Lessor and pursuant to a budget (“Approved Budget”) which remain subject to
Lessor’s approval and which approval shall not unreasonably be denied; provided
such Approved Budget is subject to reasonable modifications (which modifications
shall in no event, in the aggregate, exceed ten percent (10%) of the initial
Approved Budget), which modifications remain subject to Lessor’s approval, which
approval shall not unreasonably be denied. All Improvements shall be built in
compliance with all Applicable Laws, the applicable provisions of this Lease and
for a cost which will not exceed the Approved Budget as the Approved Budget may
be modified pursuant to the immediately preceding sentence. The Property
consists of approximately 56.5492 acres and is part of a larger parcel (“Total
Parcel”) of land consisting of approximately 79.3533 acres. The portion of Total
Parcel other then the Property (“Adjacent Parcel”) consists of approximately
22.8041 acres and is leased by Lessor to Lessee pursuant to a Lease (“Building
Lease”). There is an existing building (“Existing Building”) located on the
Adjacent Parcel. The Adjacent Parcel and approximately 32.5487 acres upon which
the Improvements will be constructed (“Improvements Parcel”) are sometimes
collectively referred to as the “Merged Parcel”. Lessee intends, at its sole
cost and expense, to subdivide the Total Parcel into two (2) parcels as soon as
reasonably possible following the date of this Lease. The two parcels consist of
the Merged Parcel, and the remainder parcel (“Remainder Parcel”) consisting of
approximately 24.0005 acres. The approximate location and descriptions of the
Improvements

 

5



--------------------------------------------------------------------------------

Parcel, the Adjacent Parcel and the Remainder Parcel are shown and described on
Exhibits C-1-C-3 attached hereto. Lessee shall use commercially reasonable
efforts to legally resubdivide the Total Parcel into the Merged Parcel and
Remainder Parcel. Lessee shall obtain separate tax identification numbers for
each of the Adjacent Parcel, Improvements Parcel and the Remainder Parcel.
Subject to Lessee’s obligation, at its sole cost and expense, to retain all
liability, including, but not limited to, environmental liability related
thereto (subject to the provisions of Section 8.5(a) and Article 19), Lessor
shall permit the use of the Remainder Parcel to store fill material relating to
construction of the Improvements.

4.2 Construction Loan Financing. Provided that Lessee’s net worth and net
income, at the date of the first funding of the Construction Loan, both remain,
at least, at a level which is, at least, ninety percent (90%) of its net worth
(except for reductions in Lessee’s net worth resulting from Lessee’s repurchase
of its own stock) and annual net income, respectively, as of the effective date
of this Lease, Lessor on behalf of itself and its affiliates hereby agrees to
provide construction financing (“Construction Loan”) until the end of the sixth
Lease Year for construction of the Improvements. If actual physical construction
of the Improvements is commenced on or before June 30, 2006 the Construction
Loan shall earn interest at the rate of 7.16936% (“Base Rent Divider”) and if
the actual physical construction of the Improvements commences after June 30,
2006 and prior to the end of the sixth (6th) Lease Year, the Construction Loan
shall earn interest at an interest rate (“Combined Interest Rate”) equal to the
sum of the (i) ten (10) year Treasury Rate at the time the Construction Loan is
funded, plus (ii) 2.01436% plus (iii) a “lender’s spread” based upon the average
of three (3) quotes above the ten (10) year Treasury Rate from institutional
lenders (one of which will be Bank of America) primarily engaged in the business
of commercial real estate and construction loan financing of leases and tenants
similar to the Lease and of a credit the same or similar to Lessee. The
Construction Loan documents will be on forms generally acceptable in the
industry for large commercial warehouse facilities. The Construction Loan
documents will require a guaranty of completion of the Improvements, from
Lessee, by no later than 455 days after the first funding of the Construction
Loan plus such additional time as may be required solely due to force majeure
items i.e. those items beyond Lessee’s reasonable control, but not including
delays which are caused by matters that are merely inconvenient or should have
been anticipated. Lessee’s net worth for the fiscal year ending January 28, 2006
was approximately $316,081,000 and Lessee’s net income for the fiscal year
ending January 28, 2006 was approximately $20,233,000.

4.3 Earnout: Upon satisfaction of all of the following items (i) – (vi) Lessor
shall pay Lessee an earnout payment equal to the total cost of construction of
the Improvements (“Total Cost”): (i) completion of the Improvements in
accordance with all Applicable Laws, the approved plans and specifications, and
the Approved Budget, (ii) issuance by the City of Stockton of an unconditional
certificate of occupancy, together with evidence that the Lessee is in occupancy
of the Improvements and is conducting its business therein, (iii) issuance by
the Title Company of a date down title policy subject only to Permitted
Exceptions insuring the Lessor’s interest in the Property lien free and insuring
the value of the Improvements, and including such endorsements as Lessor
reasonably requests, (iv) issuance of an ALTA survey including all Table A Items
1, 2, 3, 4, 6, 7(a), (b)(i) (c), 8, 9, 10, 11(a), 12-16 and certified to Lessor
and Lender, (v) issuance of a zoning letter from the City of Stockton confirming
that the Improvements located on the Property are in compliance with all
applicable zoning laws and constitute a conforming use, and (vi) a modification

 

6



--------------------------------------------------------------------------------

of this Lease to (a) extend Lessee’s right to early termination until, at least,
ten (10) years from the effective date of the modification, (b) increase the
Base Rent to an amount equal to the product obtained by multiplying the
(i) Total Cost times the Combined Interest Rate plus (ii) the Base Rent payable
under this Lease as of the effective date of the modification of this Lease with
five percent (5%) increases to the Base Rent every five (5) years commencing on
the first day of the initial Base Term and (c) extend Lessee’s right of early
termination until, at least, ten (10) years following the date of the
modification, which shall be a period coterminous with the Building Lease. As an
example, if construction of the Improvements was completed in December 2007 the
expiration date of the Building Lease would continue as April 30, 2026, but, for
purposes of early termination, Lessee’s tenth (10th) Lease Year shall commence
in December, 2016, and end in December, 2017 with the first five percent
(5%) increases to the Base Rent commencing on May 1, 2011 i.e. five (5) years
following the commencement date of the initial Base Term. For purposes hereof
Total Cost shall mean the actual hard cost of construction of the Improvements
and the cost to prepare the plans and specifications, all fees and costs of
regulating agencies and utility companies; all professional fees and costs; and
all other costs that are customary in the development of this type of building,
but in no event including the cost of the Property, the cost of the racking
systems and distribution systems which are to be installed as part of the
Improvements, commissions, developer fees or amounts in excess of the Approved
Budget, as such Approved Budget may be modified pursuant to Subsection 4.1

4.4 Remainder Parcel.

(a) Not later than thirty (30) days immediately following Lessor’s receipt of
written notice from Lessee of the subdivision of the Remainder Parcel from the
Total Parcel, together with evidence of such subdivision reasonably acceptable
to Lessor and (i) a revised survey of the Property reflecting the deletion of
the Remainder Parcel and (ii) a revised title policy reflecting the deletion of
the Remainder Parcel, but otherwise containing all of the endorsements contained
in the title insurance policy issued to Ground Lessor on the Closing Date
including, but not limited to, a zoning endorsement, separate tax index number
endorsement, comprehensive endorsement and access endorsement, Lessor shall
cause Ground Lessor to convey the Remainder Parcel to Lessee by grant deed, at
no additional consideration, and cause the Mortgage to be released against the
Remainder Parcel. Simultaneous with such conveyance the Lease will be modified
to delete the reference to the Remainder Parcel without, however, reducing the
Rent. Lessor shall retain all cross easement rights as is reasonably deemed
necessary for parking, access and signage. Lessee shall be responsible for
payment of documentary transfer taxes, escrow and recording fees, closing costs,
all survey costs and the premium for an owner’s policy of title insurance with
respect to such conveyance of the Remainder Parcel. During Ground Lessor’s
period of ownership of the Remainder Parcel, Lessor shall not, and shall ensure
that Ground Lessor does not, transfer any interest in the Remainder Parcel or
take any action that would materially impair or otherwise materially negatively
affect the value of the Remainder Parcel or give rise to any lien or encumbrance
affecting the Remainder Parcel.

 

  (b) If Lessee, despite its diligent, good faith, efforts, is unable to
subdivide the Remainder Parcel from the Total Parcel within twelve (12) months
after the Closing Date and there is no uncured Lease Event of Default, Lessor
shall

 

7



--------------------------------------------------------------------------------

cause Ground Lessor to deliver written instructions to the Escrow Agent (as
defined in the “Purchase and Sale Agreement” of even date herewith by and
between Lessee, as Seller, and Ground Lessor, as Buyer) to promptly disburse to
Lessee the Holdback Amount (as defined in the Purchase and Sale Agreement),
together with all interest accrued thereon. In that event, Schedule 3.1 shall be
modified to reflect an increase in Base Rent attributable to the rent payable
for the Remainder Parcel.

4.5 Condominium Regime: Lessee shall, at its sole cost and expense including,
but not limited to, all engineering, survey and legal costs necessary to legally
create a condominium regime (except for Lessor’s agreement to pay one half of
all legal costs not to exceed Twelve Thousand Five Hundred Dollars ($12,500)),
use commercially reasonable efforts to create a condominium regime for the Total
Parcel comprised of separate condominium units for the Improvements Parcel,
Adjacent Property and the Remainder Parcel, including, but not limited to
preparation and filing of a condominium map, creation of an association for the
operation of the parcels as condominium units and preparation of covenants,
conditions or restrictions for the mutual benefit and protection of the
condominium unit owners and occupants. Provided, in the event the Remainder
Parcel has been legally subdivided from the Adjacent Property prior to creation
of the condominium regime, the Remainder Parcel may be excluded therefrom. The
form of condominium map and ancillary condominium documents shall comply with
all applicable laws, ordinances and regulations and shall be subject to the
prior written approval of Lessor and Lender. Nothing contained herein shall be
construed as authorizing Lessee to execute documents creating the condominium
regime on behalf or as agent for Lessor. Lessor shall cooperate and shall cause
the Ground Lessor to cooperate with Lessee and will cause Ground Lessor to
execute all documents necessary to create the condominium regime as owner of the
Improvements Parcel and the Adjacent Property. In the event Lessee after using
its commercially reasonable efforts to form the condominium regime as soon as
reasonably possible after the Closing Date, is unable to complete the
condominium regime not later than one hundred and eighty (180) days immediately
following the Closing Date then, at the sole option of Lessor, such attempts to
create a condominium regime may be abandoned. Following creation of the
condominium regime Lessee shall assume all of Lessor’s obligations as a
condominium owner of the Improvements Parcel as are set forth in the condominium
covenants, conditions and restrictions or otherwise established by separate
document or by applicable law except to the extent inconsistent with the
allocation of obligations between Lessor and Lessee as set forth in the Lease.
The parties

 

8



--------------------------------------------------------------------------------

hereto hereby release each other from any and all claims arising out of or in
connection with creation of the condominium regime and covenant not to sue each
other in connection therewith; provided that each party hereby covenants to
cooperate with one another and to take all action reasonably necessary to
remediate any error which is subsequently discovered regarding development,
creation or operation of the condominium regime.

ARTICLE 5

RENEWAL OPTIONS

Section 5.1. Renewal Options.

Lessor hereby grants to Lessee the option to extend the term of this Lease for
the following periods (each, a “Renewal Term”):

(a) for two consecutive terms of five (5) years each and a third consecutive
terms of four (4) years, the first commencing on the date that is the day after
the expiration of the Base Term and ending on the fifth (5th) anniversary of the
expiration of the Base Term (the “First Renewal Term”); the second (the “Second
Renewal Term”) commencing on the day that is the day after the expiration of the
First Renewal Term and ending on the fifth (5th) anniversary thereof and the
third (“Third Renewal Term”) commencing on the day that is the day after the
expiration of the Second Renewal Term and ending on the fourth (4th) anniversary
thereof (collectively, the “Renewal Terms”).

In order to exercise its option to extend this Lease for any Renewal Term, the
Lessee shall give Lessor written notice of its intent to exercise its option to
extend the term of this Lease not less than twelve (12) months prior to the
expiration of the Base Term or the then current Renewal Term, time being of the
essence. If Lessee fails to provide such notice for any Renewal Term Lessee will
be deemed to have waived its right to renew.

(b) The monthly Base Rent for the Renewal Terms shall be as set forth on
Schedule 3.1 hereof.

(c) The right of Lessee to extend the term of this Lease for any Renewal Term is
contingent upon there not being any Lease Event of Default in existence on the
date of Lessee’s exercise of such right or on the date that the Renewal Term
commences.

5.2 Lease Provisions Applicable During Renewal. All the provisions of this Lease
shall be applicable during each Renewal Term and the number of Renewal Terms
shall be correspondingly reduced.

 

9



--------------------------------------------------------------------------------

ARTICLE 6

LESSEE’S ACCEPTANCE OF PROPERTY, ENFORCEMENT OF WARRANTIES

Section 6.1. Waivers. The Property is demised and let by Lessor “AS IS” in its
present condition, subject to (a) the rights of any parties in possession
thereof (other than rights, if any, granted by Lessor), (b) the state of the
title thereto existing at the time of the commencement of the Lease Term (other
than defects in, or exceptions to, title, if any, created by Lessor, but
including liens created by the Mortgage and related debt documents), (c) any
state of facts which an accurate survey or physical inspection might show,
(d) all Applicable Laws, (e) any violations of Applicable Laws which may exist
at the commencement of the Lease Term and (f) the presence of any Hazardous
Materials at or under the Property or at or under any property in the vicinity
of the Property. NONE OF LESSOR, LENDER OR ANY AFFILIATE THEREOF HAS MADE OR
SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
OR SHALL BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO THE VALUE,
HABITABILITY, COMPLIANCE WITH ANY PLANS AND SPECIFICATIONS, CONDITION, DESIGN,
OPERATION, LOCATION, USE, DURABILITY, MERCHANTABILITY, CONDITION OF TITLE, OR
FITNESS FOR USE OF THE PROPERTY (OR ANY PART THEREOF) FOR ANY PARTICULAR
PURPOSE, OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PROPERTY (OR ANY PART THEREOF) AND NONE OF LESSOR, ANY
AFFILIATE THEREOF OR LENDER OR ANY DESIGNEE THEREOF SHALL BE LIABLE FOR ANY
LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR FOR THE FAILURE OF THE PROPERTY TO
BE CONSTRUCTED IN ACCORDANCE WITH ANY PLANS AND SPECIFICATIONS THEREFOR, FOR THE
COMPLIANCE OF THE PLANS AND SPECIFICATIONS FOR THE PROPERTY WITH APPLICABLE LAWS
OR FOR THE FAILURE OF THE PROPERTY, OR ANY PART THEREOF, TO OTHERWISE COMPLY
WITH ANY APPLICABLE LAWS. It is agreed that Lessee or an Affiliate of Lessee has
occupied the Property as tenant or owner immediately prior to entering into this
Lease, has inspected the Property, is satisfied with the results of its
inspections of the Property and is entering into this Lease solely on the basis
of the results of its own inspections and all risks incident to the matters
discussed in the preceding sentence. The provisions of this Article 6 have been
negotiated, and the foregoing provisions are intended to be a complete exclusion
and negation of any representations or warranties by Lessor, any Affiliate
thereof or a Lender, express or implied, with respect to the Property, that may
arise pursuant to any law now or hereafter in effect, or otherwise and
specifically negating any warranties under the Uniform Commercial Code.

Section 6.2. Lessee’s Right to Enforce Warranties.

(a) Lessor hereby assigns and sets over to, and Lessee hereby accepts the
assignment of all of Lessor’s right, title and interest, and estate in, to and
under, any and all warranties and other claims against dealers, manufacturers,
vendors, contractors and subcontractors relating to the construction, use and
maintenance of the Property or any portion thereof now existing or hereafter
acquired (excluding from such assignment any such warranties and claims which by
their terms are

 

10



--------------------------------------------------------------------------------

not assignable by Lessor without loss of some or all of the benefits of such
warranties or claims); provided, however, that Lessor shall have no obligations
under, or liabilities with respect to, any such warranties and claims.

(b) Lessor authorizes Lessee (directly or through agents) at Lessee’s expense to
assert during the Lease Term, all of Lessor’s rights (if any) under any
applicable warranty and any other claim that Lessee or Lessor may have against
any dealer, vendor, manufacturer, contractor or subcontractor with respect to
the Property or any portion thereof.

(c) Lessor agrees, at Lessee’s expense, to cooperate with Lessee and take all
other action necessary as specifically requested by Lessee to enable Lessee to
enforce all of Lessee’s rights (if any) under this Section 6.2, such rights of
enforcement to be exclusive to Lessee, and Lessor will not, during the Lease
Term, amend, modify or waive, or take any action under, any applicable warranty
and any other claim that Lessee may have under this Section 6.2 without Lessee’s
prior written consent.

ARTICLE 7

LIENS

Section 7.1. Liens. Lessee shall not directly or indirectly create, incur,
assume or suffer to exist any Lien on or with respect to any and all of the
Property, title thereto or any interest therein, to this Lease or the leasehold
interest created hereby or to Rent actually paid to Lessor or the rentals
payable with respect to the subletting of the Property (up to the amount of such
rentals payable to Lessor hereunder), except Permitted Liens. Lessee shall
promptly, but not later than sixty (60) days after receipt of notice of the
filing thereof, at its own expense, take such action as may be necessary duly to
discharge or eliminate or bond in a manner reasonably satisfactory to Lessor any
such Lien (other than Permitted Liens); provided, however, Lessee may contest
such Lien in good faith, upon satisfaction of the conditions contained in
Section 8.6, below, and need not discharge or bond such Lien while so doing
provided (i) Lessee has a long term unsecured debt rating equal to or above the
Trigger Rating; (ii) no action to foreclose the Lien has been brought in any
judicial or quasi-judicial action; and (iii) no Lease Event of Default is then
continuing.

NOTHING CONTAINED IN THIS LEASE SHALL BE CONSTRUED AS CONSTITUTING THE CONSENT
OR REQUEST OF LESSOR, EXPRESS OR IMPLIED, TO OR FOR THE PERFORMANCE BY ANY
CONTRACTOR, LABORER, MATERIALMAN, OR VENDOR OF ANY LABOR OR SERVICES OR FOR THE
FURNISHING OF ANY MATERIALS FOR ANY CONSTRUCTION, ALTERATION, ADDITION, REPAIR
OR DEMOLITION OF OR TO THE PROPERTY OR ANY PART THEREOF, WHICH WOULD RESULT IN
ANY LIABILITY OF LESSOR FOR PAYMENT THEREFOR. NOTICE IS HEREBY GIVEN THAT LESSOR
WILL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE
FURNISHED TO LESSEE, OR TO ANYONE HOLDING AN INTEREST IN THE PROPERTY OR ANY
PART THEREOF THROUGH OR UNDER LESSEE, AND THAT NO MECHANICS OR OTHER LIENS FOR
ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LESSOR IN AND TO THE PROPERTY.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing paragraph, Lessor agrees to reasonably cooperate
with Lessee (without exposing its interest in the Property), at no cost to
Lessor, to allow Lessee to perform alterations on the Property in accordance
with Section 8.3.

ARTICLE 8

USE AND REPAIR

Section 8.1. Use. The Property may be used (“Permitted Use”) for any lawful
purpose, except (a) for the operation of a public nuisance, or any other use
that would materially increase the risk of Lessor incurring environmental
liability, (b) for any use that would make it impossible to obtain or would
invalidate any insurance policy of the Property, provided such policy is
required to be maintained hereunder, (c) for any use that would involve the
mining for, or removal of, any oil, gas or minerals, or (d) for any use that
involves the storage, handling or processing of Hazardous Materials in violation
of Applicable Law. Lessor agrees that Lessee may exercise the rights of Lessor
under any property association now existing or hereafter existing, provided
(i) Lessee takes no action which could result in either a violation of this
Lease or a material adverse effect on the Property, and (ii) Lessee does not
encumber the Property by any lien for the payment of money, which could survive
expiration of the Lease, or execute documents on behalf of the Lessor unless
such documents will not have a material adverse effect on the Property, or
Lessor’s interest therein.

Section 8.2. Maintenance. Lessee, at its own expense, shall at all times,
(i) maintain the Property in good condition and repair appropriate for its use,
reasonable wear and tear excepted, and (ii) maintain the Property in accordance
with the requirements of all insurance policies relating to the Property
required to be maintained hereunder and in compliance with Applicable Laws and
(iii) make repairs and Alterations of the Property necessary to keep the same in
the condition required by the preceding clauses (i) and (ii), whether interior
or exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen and regardless of whether such expenditures would constitute capital
expenses under GAAP if made by the owner of the Property; provided, if such
repairs are structural and pursuant to Section 8.3 require the consent of the
Lessor, Lessee shall obtain such consent before performing such repairs in
accordance with the applicable provisions of Section 8.3 below. In no event
shall Lessor be entitled to any management fee, supervisory fee, administrative
fee, or any other fee payable by Lessee relating to its ownership of the
Property.

Section 8.3. Alterations. (a) At any time and from time to time, after
completion of the Improvements pursuant to the provisions of Article 4 of this
Lease, and without Lessor’s consent, Lessee, at its sole cost and expense, may
make (1) non-structural Alterations to the Property; (2) structural Alterations
to the Property costing, for each scope of work, as reasonably determined by
Lessee, less than the Threshold Amount with prior notice to Lessor; and
(3) Structural Alterations in an amount, for each scope of work, as reasonably
determined by Lessee, at or above the Threshold Amount after giving prior
written notice to Lessor, and obtaining Lessor’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed; provided that no
Alteration (whether consent is necessary or not) shall (i) impair in any
material respect the utility, remaining useful life, or fair market value of the
Property, in each case assuming that the Improvements are

 

12



--------------------------------------------------------------------------------

then being operated and maintained in accordance with this Article 8, or
(ii) create a violation of this Lease, or (iii) increase in any material respect
the risk of liability to the Lessor including any material risk of liability
under any Environmental Laws, or (iv) materially and permanently reduce the
rentable square footage of the Improvements, or (v) materially weaken,
temporarily (other than during construction or repair of the structure) or
permanently, the structure of the Improvements or any part thereof, or
(vi) reduce the permitted uses thereof under applicable zoning or land use laws
so as to reduce the fair market value of the Property. Notwithstanding the
requirements for notice and consent set forth above, Lessee may, in good faith,
make any repairs (structural or non-structural) required by virtue of an
emergency, without satisfying any otherwise applicable notice and/or consent
requirement, provided Lessee notifies Lessor of such repair (to the extent
otherwise required) as promptly as is reasonably practical, after the emergency
and obtains Lessor’s consent in the manner required in Section 8.3(c), below, to
the repairs made, and otherwise satisfies the provisions of this Section 8.3,
all as promptly as practicable. Lessor shall consent to any work already
performed or being performed unless such work either violates the terms of this
Lease or violates Applicable Law.

(b) Every Alteration shall comply with the following terms (which compliance
shall be at Lessee’s sole cost and expense): (i) except (unless required by
Applicable Law) for Alterations costing less than $2,000,000 (or $500,000.00 if
Lessee does not have a Required Rating equal to at least the Trigger Rating) for
each scope of work, as reasonably determined by Lessee, the Alteration shall be
made with plans prepared by a certified architect or civil engineer who shall be
licensed in the appropriate jurisdiction to the extent required for the filing
of any plans in connection with such Alteration (which architect may be an
employee of Lessee or its Affiliates), and shall be done under the supervision
of such architect or engineer, or other reasonably capable person, and copies of
such plans and specifications shall be delivered to Lessor prior to
construction, (ii) the structural integrity of the existing Improvements will
not be impaired upon completion of such work, (iii) Lessee shall obtain any
licenses, approvals or permits required (including final approvals), copies of
which shall be delivered to Lessor upon written request by such party, and
(iv) such Alterations, except as permitted pursuant to an easement granted in
accordance with subsection 8.3(d) of this Lease, will not encroach upon any
adjacent premises. Lessor agrees to cooperate with Lessee (at no cost to Lessor)
in signing permit applications and similar documents to the extent required for
any Alteration. Lessee shall submit such applications or similar documents to
Lessor to the extent Lessor’s approval is required for the subject Alteration.
Lessee may execute such applications or similar documents on behalf of and (if
necessary) in the name of, Lessor for all Alterations for which Lessor’s consent
is not required, and for Alterations for which Lessor’s consent is required, has
been granted, but Lessor does not execute such documents within 10 days of
request therefore. Lessee shall promptly furnish Lessor with copies of all
documents Lessee has signed on behalf of Lessor. Nothing herein shall be deemed
to impose any liability or responsibility on Lessor for performance or payment
of such Alteration. Any Claim asserted against or incurred by Lessor arising out
of the foregoing shall be indemnified by Lessee pursuant to the terms of
Section 19.1, below. In connection with any Alteration, Lessee shall perform and
complete all work promptly and in a good, worker-like manner in compliance with
Applicable Laws and the plans and specifications submitted to Lessor, if
applicable. Lessee shall either (i) maintain or cause to be maintained at all
times during construction builder’s all risks insurance and comprehensive
general liability insurance required under this Lease naming Lessor and Lender
as loss payees as their interests may appear under such

 

13



--------------------------------------------------------------------------------

property insurance, and as additional insureds under such liability insurance or
(ii) self insure the risk otherwise insured by the policies required in
subsection (i) hereof, which self insurance shall be subject to, and available
only upon satisfaction of, the provisions of Section 9.1(b). In the event Lessor
and Lessee cannot agree as to whether Lessor unreasonably withheld its consent
to a proposed Alteration, the parties agree to submit such dispute to the
American Arbitration Association in California for binding resolution in
accordance with its expedited arbitration procedures.

(c) With respect to such structural Alterations for which Lessee must obtain the
consent of Lessor pursuant to the terms of this Lease, Lessor shall each have
fifteen (15) days after Lessee’s delivery of its request for consent, together
with preliminary drawings and specifications for such Alterations, within which
Lessor, may grant or not grant Lessee’s request for consent. If Lessor shall
have not within such 15-day period responded to Lessee, Lessee may give a second
notice which clearly shall state in bold-face type that the failure to respond
within five (5) days shall be deemed consent. If Lessor shall not, within five
(5) days after such second notice, notify Lessee that such consent will not be
granted, such consent shall be deemed to have been granted. All reasonable
out-of-pocket costs of review incurred by Lessor (whether or not the Alteration
is approved) shall be paid by Lessee within thirty (30) days of receipt of an
invoice therefore.

(d) Improvements may connect to and attach to the Existing Building leased to
Lessee on the Adjacent Property. Lessor hereby consents to the construction of
the Improvements as necessary to permit the attachment of the Improvements to
the Existing Building, access between the Property and the Adjacent Property and
shall include, without limitation, access between the Existing Building and the
Improvements and to the execution of a party wall agreement upon completion of
the Improvements to permit the continued existence of all connection points
between the Improvements and the Existing Building all in a form reasonably
acceptable to Lessor and Lessee and provided all of the following conditions are
satisfied to Lessor’s reasonable satisfaction: (i) both the Improvements and the
Existing Building shall be capable of complete independent operation and shall,
upon completion of a demising wall be separate, independent fully operational
buildings in compliance with all Applicable Laws (except that no computer or
information technology room will be required as part of the Improvements),
(ii) a cost sharing agreement shall have been executed allocating the cost for
repair and replacement of all common areas, (iii) a date down title insurance
policy shall have been issued by the Title Insurance Company subject only to the
Permitted Encumbrances and (iv) Lessee indemnifies Lessor its successors and
assigns from all losses Lessor may incur as a result of the construction and
operation of the Alterations connecting the Improvements to the Existing
Building. At Lessor’s request, submitted in writing at least sixty (60) days in
advance, Lessee shall deliver the Property prior to the expiration or earlier
termination of this Lease with a demising wall separating the Improvements and
the Existing Building (to the extent permissible under Applicable Laws). Lessee
shall be responsible for all costs and expenses in connection with the
construction of the demising wall.

Section 8.4. Title to Alterations. Title to Alterations shall without further
act vest in Lessor and shall be deemed to constitute a part of the Property and
be subject to this Lease in the following cases:

(a) such Alteration shall be in replacement of or in substitution for a portion
of the Improvements as of the date hereof,

 

14



--------------------------------------------------------------------------------

(b) such Alteration shall be required to be made pursuant to the terms of
Section 8.2; or

(c) such Alteration shall be Nonseverable.

If an Alteration is not within any of the categories set forth in Section 8.4(a)
through Section 8.4(c), then title to such Alteration shall vest in Lessee and
shall be removed by Lessee to the extent required in accordance with Article 10
hereof. All Alterations to which title shall vest in Lessee as aforesaid, and
all Lessee’s Equipment and Personalty, so long as removal thereof shall not
result in the violation of any Applicable Laws or this Lease, may be removed at
any time by Lessee, provided that Lessee shall, at its expense, repair any
damage to the Property caused by the removal of such Alteration. Lessee shall
provide “AS-BUILT” plans to Lessor for any structural Alterations within a
single scope of work (as reasonably determined by Lessee) costing in excess of
$2,000,000.00.

Section 8.5. Compliance with Law; Environmental Compliance.

(a) Lessee, at Lessee’s expense, shall comply, and shall cause its subtenants
and other users of the Property to comply, in all material respects at all times
with all Applicable Laws, including Environmental Laws. Such compliance
includes, without limitation, Lessee’s obligation, at its expense, to take
Remedial Action when required by Applicable Laws (in accordance with Applicable
Laws, and this Lease) whether such requirement is now or hereafter existing,
currently known or unknown to Lessee and/or Lessor, as and when such
requirements are known to Lessee. Lessee shall not however, be responsible to
take Remedial Action in connection with a Release caused solely by the active
(but not passive) actions of Lessor or its employees, agents or contractors. In
the event that Lessee is required or elects to enter into any plan relating to a
Material Remedial Action in connection with the Property with respect to any
Environment Laws, Lessee shall periodically apprise Lessor of the status of such
remediation plan and, upon Lessor’s request, provide copies of all
correspondence, plans, proposals, contracts and other documents relating to such
plan or proposed plan. Lessee may in good faith contest the applicability or
alleged liability under any Environmental Law to the Property, provided (i) such
contest will not result in a lien, encumbrance or judgment against the Property
or Lessor, (ii) such contest satisfies the conditions set forth in subsections
8.6(i), (ii), (iii), (iv), (v), (vi) and (vii), below, (iii) Lessee then has a
Required Rating equal to or better than the Trigger Rating, and (iv) compliance
with such Law will be satisfied as of the expiration date or earlier termination
of the Lease, and if not completed by the expiration date, Lessee will continue
to remain liable to comply with such Law and shall diligently prosecute such
plan, and Lessor shall provide access to the Property to allow Lessee to finish
its remediation plan. Lessee shall keep Lessor regularly apprised of the status
of such contest. In all events Lessee must pay any cost, fine, penalty,
assessment or other charge after the contest is either adversely decided or
terminated voluntarily by Lessee or because it no longer has the right to
contest pursuant to the terms of the Lease. In the event Lessee does not have a
Required Rating equal to or in excess of the Trigger Rating, Lessee may
nonetheless contest the applicability of any Environmental Law provided that
Lessee and Lessor agree upon an Approved Environmental Consultant who shall, at
Lessee’s sole cost and expense, prepare a report within sixty (60) days of being
retained, which report shall state the costs the Approved Environmental
Consultant reasonably

 

15



--------------------------------------------------------------------------------

believes is likely to be incurred by Lessee to comply with the Environmental Law
in the event Lessee loses its contest. If, within thirty (30) days of receipt of
said report, Lessee procures a letter of credit or other bonds in a form
reasonably acceptable to Lessor or deposits cash with the Proceeds Trustee an
amount equal to 110% of the cost estimated by the Approved Environmental
Consultant to comply with the Environmental Law, Lessee may continue the
contest, provided the other terms of this Section 8.5 are met. In the event
Lessee loses the contest and is forced to incur costs to comply with the
Environmental Law, the Proceeds Trustee shall dispense the amount retained by it
pursuant to this paragraph from time to time, in accordance with the provisions
of Section 12.4 below, with any balance remaining thereafter to be disbursed to
Lessee provided no Lease Event of Default then exists and is continuing. Lessor
and Lessee shall reasonably cooperate in selecting the Approved Environmental
Consultant.

(b) Lessee shall notify Lessor promptly if (i) Lessee becomes aware of the
presence or Release of any Hazardous Material at, on, under, emanating from, or
migrating to, the Property in any quantity or manner, which could reasonably be
expected to violate in any material respect any Environmental Law or give rise
to any Material liability, or (ii) Lessee receives any written notice, claim,
demand, request for information, or other communication from a Governmental
Authority or a third party regarding the presence or Release of any Hazardous
Material at, on, under, within, emanating from, or migrating to the Property or
related to the Property which could reasonably be expected to violate in any
material respect any Environmental Law or give rise to any Material liability.
In connection with any actions undertaken by Lessee or at Lessee’s direction
pursuant to this Lease, Lessee shall at all times comply with all applicable
Environmental Laws and with all other Applicable Laws and shall use an Approved
Environmental Consultant to perform any Remedial Action.

Section 8.6. Payment of Impositions.

(a) Lessee shall pay or cause to be paid all Impositions before any fine,
penalty, premium, further interest (except as provided in the immediately
succeeding sentence with respect to installments) or cost may be assessed or
added for nonpayment, such payments to be made directly to the taxing
authorities where feasible. If requested, Lessee shall deliver to Lessor copies
of receipts, canceled checks or other documentation reasonably satisfactory to
Lessor evidencing payment of Impositions to the extent Lessee maintains such
documentation as part of its customary retention policy; provided, however, that
Lessee shall maintain in its records evidence of payment of Taxes for a period
of no less than four (4) years. If any such Imposition may, at the option of the
taxpayer, lawfully be paid in installments (regardless whether interest shall
accrue on the unpaid balance of such Imposition), Lessee may exercise the option
to pay the same in installments, and in such event Lessee shall pay only those
installments that become due and payable during the Lease Term or relate to the
Lease Term, as the same become due and before any fine, penalty, premium,
further interest or cost may be assessed or added thereto.

(b) Lessee shall pay to Lessor on each Rent Payment Date one-twelfth of the
Taxes that Lessor estimates will be payable during the next ensuing twelve
(12) months in order to accumulate with Lessor sufficient funds to pay all such
Taxes at least thirty (30) days prior to their respective due dates and (said
amounts are hereinafter called the “Tax Escrow Fund”). The Tax Escrow Fund

 

16



--------------------------------------------------------------------------------

and the other payments of Rent, shall be added together and shall be paid,
monthly, as an aggregate sum by Lessee to Lessor. Lessor will apply the Tax
Escrow Fund to payments of Taxes required to be made by Lessee pursuant to this
Lease. In making any payment relating to the Tax Escrow Fund, Lessor may do so
according to any bill, statement or estimate procured from the appropriate
public office or from Lessee without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien or title or claim thereof, provided, however, Lessor shall
use reasonable efforts to pay such real property taxes sufficiently early to
obtain the benefit of any available discounts of which it has knowledge. If the
amount of the Tax Escrow Fund shall exceed the amounts due for Taxes, Lessor
shall, in its sole discretion, return any excess to Lessee or credit such excess
against future payments to be made to the Tax Escrow Fund. Any amount remaining
in the Tax Escrow Fund in excess of the Taxes payable by Tenant hereunder shall
be promptly returned to Lessee upon the expiration or earlier termination of the
Lease. If at any time Lessor reasonably determines that the Tax Escrow Fund is
not or will not be sufficient to pay Taxes by the dates set forth above, Lessor
shall notify Lessee of such determination and Lessee shall increase its monthly
payments to Lessor by the amount that Lessor estimates is sufficient to make up
the deficiency at least thirty (30) days prior to delinquency of the Taxes.

(c) Notwithstanding the foregoing paragraphs (a) and (b), Lessee shall have the
right to contest any Imposition, subject to the following: (i) such contest
shall be at its sole cost and expense, (ii) if the Imposition being contested is
in the amount of $2,000,000.00 or more, Lessee shall provide prompt notice to
Lessor of such Imposition and contest and the grounds thereof, and either
(A) have a Required Rating equal to the Trigger Rating or (B) post a letter of
credit or other bond in a form reasonably acceptable to Lessor or deposit cash
with the Proceeds Trustee in an amount equal to 110% of the amount contested, as
reasonably determined by the Lender, to the extent such contested Imposition is
not paid to the applicable Governmental Authority, (iii) such contest shall be
by appropriate legal proceedings conducted in good faith and with due diligence,
(iv) such contest will operate to suspend the collection of, or other
realization upon, such Imposition, from any Property or other interest of Lessor
or from any Rent (or otherwise affect Lessee’s obligation to pay, and Lessor’s
right to receive, Rent), (v) such contest will not adversely affect the Lender’s
lien on any Property, or Lessor’s right to any Property (for purposes hereof,
“adversely affecting” being deemed to mean such lien or Lessor’s right is
subject to reasonable likelihood of extinguishment), (vi) such contest will not
materially and adversely interfere with the possession, use or occupancy or sale
of any Property, (vii) such contest will not subject Lessor or the Lender to any
civil (other than for the amounts being contested) or criminal liability,
(viii) Lessee shall not postpone the payment of any Imposition for such length
of time as shall permit the Property to become subject to a lien created by such
item being contested that is prior to the lien of the Mortgage (other than a
lien of real property taxes which are already a first lien) and (ix) no Lease
Event of Default is existing. Lessee shall pay any Imposition (and related
costs) promptly after forgoing any contest or after receipt of a final
non-appealable adverse judgment.

Section 8.7. Adjustment of Impositions. Impositions with respect to the Property
for a billing period during which Lessee’s obligation to indemnify Lessor
pursuant to this Lease expires or terminates as to the Property shall be
adjusted and prorated on a daily basis between Lessor and Lessee, whether or not
such Imposition is imposed before or after such expiration or

 

17



--------------------------------------------------------------------------------

termination, and Lessee’s and Lessor’s obligation to pay its pro rata share
thereof shall survive such expiration or termination (to the extent, with
respect to Lessor, it is obligated to reimburse Lessee for Impositions paid by
Lessee for periods after expiration of the Lease Term). Lessor acknowledges that
Lessee may bring any tax certiorari or other actions for refunds of Impositions
or adjustments of Impositions for which Lessee is liable under this Lease, or
relating to periods prior to the commencement date of the Term and Lessee shall
be entitled to all such refunds; provided Lessee shall take no such action which
could increase any Imposition for a period after the expiration of the Lease.
During the Term, Lessor agrees to cooperate with Lessee in such proceedings, at
no cost to Lessor.

Section 8.8. Utility Charges. Lessee shall pay or cause to be paid, directly to
the party entitled, all charges for electricity, power, gas, oil, water,
telephone, sanitary sewer services and all other utilities used in or on the
Property prior to and during the Lease Term, and such obligation on the part of
Lessee shall survive the expiration or earlier termination of this Lease until
all such outstanding balances for services rendered prior to or during the term
of this Lease have been paid. Any refunds of such charges attributable to the
Term or the period prior to the commencement of the Term shall be the property
of Lessee, and Lessor shall pay the same to Lessee promptly upon its receipt
thereof. Lessee shall have the right to select all service providers for the
Property. Lessor shall not be entitled to charge any fees associated with
Lessee’s acquisition and/or use of utilities.

Section 8.9. Litigation; Zoning; Joint Assessment. Lessee shall give prompt
written notice to Lessor of any litigation or governmental proceedings pending
or threatened against Lessee or the Property of which Lessee has actual
knowledge, which could reasonably be expected to materially adversely affect the
condition or business of the Property. Without the prior written consent of
Lessor, which consent shall not be unreasonably withheld, conditioned, or
delayed, Lessee shall not initiate any zoning reclassification for the Property,
or any portion thereof, or seek any variance under any existing zoning
ordinances or use or permit the use of any portion of the Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other Applicable Law. Lessee shall not initiate any proceeding
to cause the Property to be jointly assessed with any other property or with any
personal property of Lessee, or take any other action or initiate any proceeding
which might cause the personal property of the Lessee to be taxed in a manner
whereby such taxes or levies could be assessed against the Property.

ARTICLE 9

INSURANCE

Section 9.1. Coverage.

(a) Subject to Section 9.1(b), Lessee shall maintain insurance of the types and
in the amounts set forth on Schedule 9.1 attached hereto and made a part hereof.

(b) So long as (i) no Lease Event of Default has occurred and is continuing and
(ii) Lessee has a Required Rating at least equal to the Trigger Rating, Lessee
shall be entitled to self-insure against any and all risks it would otherwise be
required to insure against under Section 9.1(a), provided that such
self-insurance program of this subsection (b) does not violate any Applicable
Law. During any period that Lessee is self insuring, Lessee shall not be
required to

 

18



--------------------------------------------------------------------------------

deliver any policies, certificates or other evidence of insurance other than a
certificate of self-insurance acknowledging Lessee’s insurance obligation under
the Lease, and confirming Lessee’s decision to self-insure (to the extent Lessee
is in fact self insuring). If Lessee does not, or is not permitted to,
self-insure, then (i) Lessee shall maintain a policy or policies of commercial
general liability insurance with respect to the Property, and shall cause Lessor
and the Lender to be named as an additional insured on such policy or policies
and (ii) Lessee shall maintain a policy or policies of property insurance with
respect to the Property, and Lessee shall cause Lessor and the Lender to be
named loss payee as their interests may appear on such policy or policies, all
in forms and amounts as set forth in Schedule 9.1.

(c) Nothing in this Article 9 shall prohibit the Lessee from maintaining at its
expense insurance on or with respect to the Property, naming the Lessee as
insured and/or loss payee for an amount greater than the insurance required to
be maintained under this Section 9.1, unless such insurance would conflict with
or otherwise limit the availability of or coverage afforded by insurance
required to be maintained under Section 9.1. Nothing in this Section 9.1 shall
prohibit the Lessor from maintaining at its expense other insurance on or with
respect to the Property or the operation, use and occupancy of the Property,
naming the Lessor as insured and/or payee, unless such insurance would conflict
with, cause the Lessor to be a coinsurer or otherwise limit or adversely affect
the ability to obtain, or the cost of the insurance required to be maintained
under Section 9.1.

(d) Copies of any certificates required to be delivered under Schedule 9.1 shall
be delivered to Lessor at the same time delivered to the Lender.

(e) Irrespective of the cause thereof, Lessor shall not be liable for any loss
or damage to any buildings or other portion of the Property resulting from fire,
explosion or any other casualty. In the event of Lessee’s failure to obtain or
maintain the insurance called for under this Lease after notice and applicable
grace, Lessor shall have the right, together with Lessor’s remedies set forth
herein, to obtain the policies of insurance required under this Lease and to
bill Lessee for the premium payments therefore, together with interest at the
Default Rate. Lessor shall have no obligation to maintain insurance of any
nature or type whatsoever.

(f) In the event Lessee elects to self-insure, it shall be obligated to use or
pay to third parties, all amounts that Lessor, or such third party, would have
received had Lessee not self-insured. The foregoing shall not, however, act as a
limit on Lessee’s liability. Sums due from Lessee in lieu of insurance proceeds
because of Lessee’s self-insurance program shall be treated as insurance
proceeds for all purposes under this Lease.

(g) Each policy required to be carried by Lessee under this Lease shall also
provide that any loss otherwise payable thereunder shall be payable
notwithstanding any act or omission of Lessor or Lessee which might, absent such
provision, result in a forfeiture of all or a part of such insurance payment.

(h) Lessee shall comply with all insurance requirements applicable under any
insurance policies required to be maintained under this Lease.

(i) All insurance shall contain waivers of the right of subrogation.

 

19



--------------------------------------------------------------------------------

ARTICLE 10

RETURN OF PROPERTY TO LESSOR

Section 10.1. Return of Property to Lessor. Lessee shall, upon the expiration or
termination of this Lease, and at its own expense, return the Property to Lessor
by surrendering the same into the possession of Lessor:

(a) free and clear of all Liens (whether by payment or bonding), except that
Lessee shall have no responsibility or liability in respect of (i) Lessor Liens,
(ii) any Lien created by the Mortgage and related debt documents, and
(iii) Liens for taxes not yet due and payable; and

(b) in compliance in all material respects with all Applicable Laws and in
compliance with the maintenance conditions required by this Lease. All
Alterations and Lessee’s Equipment and Personalty not removed by Lessee by the
last day of the Lease Term (but in the event of a termination other than upon
the expiration of the Base Term or any Renewal Term, within thirty (30) days
after said termination of this Lease), other than those Alterations as to which
title shall vest in Lessor pursuant to Section 8.4, shall be deemed abandoned in
place by Lessee and shall become the property of Lessor. Lessee shall pay or
reimburse Lessor for any reasonable, actual, out-of-pocket costs incurred by
Lessor in connection with the removal or disposal of such relinquished property,
which obligation shall survive the expiration or termination of this Lease. In
no event shall Lessee be required to remove or pay for the removal of any built
in, permanent fixtures or improvements existing on, or within, the Property as
of the date of this Lease or for any raised computer floors built during the
Term or for any other Alterations made in compliance with the terms of this
Agreement, or for any cabling or wiring (or similar property) now or hereafter
located on or in the Property.

Upon the return of the Property, Lessee shall deliver therewith:

(i) all transferable licenses and permits pertaining to the Property by general
assignment, without warranty or recourse;

(ii) as built-drawings including plans for HVAC, mechanical and electrical
systems, to the extent in Lessee’s possession and not previously delivered to
Lessor, without warranty or recourse;

(iii) keys to the Property; and

(iv) assignment of all maintenance contracts (to the extent required by Lessor)
and existing warranties applicable to the Property by general assignment,
without warranty or recourse to the extent assignable.

Lessee agrees to reasonably cooperate with Lessor and its representatives to
effectuate a smooth transition of the operation and maintenance of the Property.
Notwithstanding anything

 

20



--------------------------------------------------------------------------------

expressly to the contrary hereunder, providing Lessee surrenders the Property
and all Alterations and Equipment upon the expiration or termination of this
Lease in compliance with all Applicable Laws, the failure to remove any of
Lessee’s Alterations or Equipment in accordance with the provisions hereof shall
not result in Lessee being deemed a holdover tenant hereunder.

ARTICLE 11

ASSIGNMENT BY LESSEE

Section 11.1. Assignment by Lessee. So long as no Lease Event of Default has
occurred and is continuing, Lessee may, at Lessee’s sole expense, without the
consent of Lessor, (but, except for assignments to an Affiliate of Lessee, not
prior to occupancy by Lessee of the Improvements following construction thereof
in accordance with the provisions of Article 4 of this Lease) assign this Lease
for a period that does not extend beyond the Lease Term, to any Person,
provided, however, that any such Person or other Person is not a debtor or
debtor-in- possession in a voluntary or involuntary bankruptcy proceeding at the
commencement of the assignment. For purposes hereof, an assignment shall include
a merger or consolidation of Lessee. Any assignee shall assume in writing any
obligations of Lessee arising from and after the effective date of the
assignment, provided, however, that no such assignment shall become effective
until (i) a fully executed copy of an assignment and assumption agreement shall
have been delivered to Lessor and the Lender, and (ii) such assignee shall have
executed such instruments and other documents and provided such further
assurances as the Lender shall reasonably request to ensure that such assignment
is subject to the Mortgage and any related debt documents. Notwithstanding any
such assignment, Lessee shall not be released from its primary liability
hereunder and shall continue to be obligated for all obligations of “Lessee” in
this Lease, which obligations shall continue in full effect as obligations of a
principal and not of a guarantor, as though no assignment had been made. Lessee
will have the right, subsequent to any assignment (a) to receive a duplicate
copy of each notice of default sent by Lessor to any assignee (but such notice
shall be effective as against the Lessee, as well as any subsequent assignees,
even if a copy has not been delivered to such requesting assignee), and (b) to
cure any default by any assignee under the Lease within the cure period provided
for hereunder. Lessee’s liability hereunder shall continue notwithstanding the
rejection of this Lease by an assignee or any sublease of this Lease pursuant to
Section 365 of Title 11 of the United States Code, any other provision of the
Bankruptcy Code, or any similar law relating to bankruptcy, insolvency,
reorganization or the rights of creditors, which arises subsequent to such
assignment. In the event Lessee assigns this Lease and it shall thereafter be
rejected in a bankruptcy or similar proceeding, a new lease identical to this
Lease shall be re-instituted as between Lessor and Lessee without further act of
either party, provided Lessor shall not be obligated to deliver to Lessee
possession of the Property free of any tenancy created or caused by Lessee or
any entity holding by or through Lessee but Lessee may, in Lessor’s name, but at
Lessee’s expense, take such action as it deems appropriate to have such assignee
removed from the Property. Lessor shall reasonably cooperate with Lessee in such
efforts. Nothing herein shall be construed to permit Lessee to mortgage, pledge,
hypothecate or otherwise collaterally assign in any manner or nature whatsoever
Lessee’s interest under this Lease in whole or in part. Lessee shall provide
written notice to Lessor and the Lender of any assignment of this Lease within
thirty (30) days after the effective date thereof and an executed copy of the

 

21



--------------------------------------------------------------------------------

approved agreement of assignment and assumption within thirty (30) days after
the execution thereof. To the extent an assignee of this Lease fails to perform
on behalf of Lessee the obligations of Lessee hereunder, and Lessee performs
such obligations, then Lessee shall be subrogated to the rights of Lessor as
against such assignee in respect of such performance.

ARTICLE 12

LOSS; DESTRUCTION; CONDEMNATION OR DAMAGE

Section 12.1. Event of Loss. If there should be an Event of Loss after
commencement but prior to completion of the construction of the Improvements,
Lessee shall repair all damage, regardless of the availability of insurance
proceeds and continue to pay all Rent without abatement of any kind. If there
shall occur (i) an Event of Loss to the Existing Building pursuant to the terms
of the Building Lease prior to substantial completion of the Improvements and
the Lessee thereunder agrees to purchase the Affected Property pursuant to the
terms of the Building Lease or (ii) an Event of Loss to the Improvements
following substantial completion of construction of the Improvements (or with
respect to condemnation prior to completion of construction of the Improvements)
with respect to the Property (the “Affected Property (for purposes of this
Lease, the Affected Property being the entire Property)”), Lessee shall give
Lessor prompt written notice thereof and elect, within sixty (60) days after the
occurrence of the Event of Loss, one of the following options:

(i) Offer to purchase the Affected Property from Ground Lessor, on a Rent
Payment Date, (the “Stipulated Loss Value Date”), and which Rent Payment Date
shall be the first Rent Payment Date at least forty (40) days after Ground
Lessor accepts such offer, for a purchase price equal to the sum of (A) the
Stipulated Loss Value for the Affected Property, determined as of such
Stipulated Loss Value Date, plus (B) all unpaid Rent with respect to the
Affected Property due but unpaid through such Stipulated Loss Value Date, plus
(C) an amount equal to the reasonable out-of-pocket attorneys’ fees of Ground
Lessor and Lessor relating to the purchase by Lessee as a result of such Event
of Loss. Ground Lessor (subject to the consent of the Lender), shall have sixty
(60) days from the date of receipt of Lessee’s offer to decide whether to reject
such offer. If Lessee has not received a response after forty (40) days, it may
send a second notice to the foregoing parties, stating clearly in boldface that
Ground Lessor’s failure to reject such offer by the later of (i) the original
sixty (60) day period, or (ii) ten (10) days after delivery of such second
notice, shall be deemed Ground Lessor’s acceptance of such offer; or

(ii) Restore and rebuild the Improvements damaged as a result of such Event of
Loss (regardless of the availability of any insurance proceeds) so as to have a
value, utility and remaining useful life as nearly as reasonably practicable
equal to the value, utility and remaining useful life of the Affected Property
immediately prior to such Event of Loss, and in all events as required by
Section 8.2, such restoration to be done as expeditiously as is commercially
reasonable and to be substantially completed, subject to force majeure, within
twenty four months from the date of the Event of Loss, and in any event by the
expiration of the Lease Term (and Lessee shall remain liable for the completion
of such restoration beyond the expiration of the Lease Term to the extent not
completed prior to such expiration but Lessee’s obligation to complete the
Improvements shall not constitute a holdover by Lessee, who shall be granted
access to the Property for such completion).

 

22



--------------------------------------------------------------------------------

In the event, due to force majeure events, restoration cannot be completed by
the expiration of the Term, Lessee shall diligently complete the restoration
thereafter and shall be liable to pay Base Rent (based on the Base Rent in
effect on the day prior to the expiration of the Term (on a per diem basis)) and
Supplemental Rent, until such restoration is complete.

Notwithstanding the options described in subsections 12.1(i) and (ii) and
following completion of construction of the Improvements if the Event of Loss
occurs in the last two (2) years of the Term, Lessee shall have the right to
terminate the Lease effective as of the date of delivery of a notice of
termination to Lessor not later than sixty (60) days following the Event of
Loss. Upon such termination Lessor shall be entitled to all insurance proceeds
and Lessee shall credit Lessor with all deductible amounts and Rent until the
effective date of such termination. Lessee shall not have the right to terminate
this Lease if Lessee has exercised or intends to exercise its early termination
right as provided for in the definition of Base Term. In other words Lessee does
not, under any circumstances, have the right to exercise both rights of early
termination and the right to terminate this Lease upon an Event of Loss pursuant
to this paragraph.

If Lessee makes an offer to purchase pursuant to clause (i) above of this
Section 12.1, and Ground Lessor accepts such offer or is deemed to accept such
offer within the sixty (60) day period referred to in the last sentence of
clause (i) above, the conveyance shall occur, and Lessee shall pay to Ground
Lessor the Stipulated Loss Value and Rent described in said clause (i) on the
Stipulated Loss Value Date; provided that any Net Proceeds related to the
Affected Property then held by Ground Lessor or the Lender shall be credited
against the portion of such purchase price payable to Ground Lessor and the
balance of Net Proceeds, if any, shall be paid to or retained by Lessee.
Concurrently with the payment in full of the amounts payable pursuant to said
clause (i), the terms of Article 22 shall be complied with.

In the event Ground Lessor rejects the offer of Lessee to purchase the Affected
Property as provided in clause (i) of this Section 12.1 (which it may not do
without the Lender’s written consent unless it first pays to the Lender an
amount sufficient to pay all amounts due Lender with respect to the Affected
Property ), the following amount shall be paid to or retained by Lessor on such
Stipulated Loss Value Date: (A) all Net Proceeds related to the Affected
Property, provided that, if Lessee is self-insured (as permitted above) by means
of deductibles, retained risks or no insurance whatsoever, Lessee shall pay such
amounts or additional amounts so that Lessor receives in total (including any
Net Proceeds) an amount that would have been paid by a third-party insurer under
a customary commercial all-risk full replacement-value insurance policy
substantially similar to that described in Schedule 9.01(a)(ii) without
deductibles or retained risks (but in any case amounts paid to Lessor will not
be in excess of the replacement value of the Improvements immediately preceding
the Event of Loss, which replacement value shall be as mutually agreed between
Lessee and Lessor and, failing such agreement within fifteen (15) days of the
request of either party to do so, by the Appraisal Procedure), plus (B) unpaid
Rent due with respect to the Affected Property on and through such Stipulated
Loss Value Date.

Upon payment in full of the amounts set forth in clauses (A) and (B) of the
preceding paragraph (in the event Ground Lessor rejected Lessee’s offer) or upon
payment in full of the amounts set forth in clause (i) of the first sentence of
this Section 12.1 and consummation of the sale to Lessee (or its designee) (in
the event Ground Lessor accepted Lessee’s offer to purchase), (1) the

 

23



--------------------------------------------------------------------------------

Lease Term shall end, and (2) the obligations of Lessee hereunder (other than
any obligations expressed herein as surviving termination of this Lease) shall
terminate as of the date of such payment.

If Ground Lessor elects to reject the offer of Lessee hereunder to purchase the
Property pursuant to this Section 12.1 while a Mortgage encumbers the Property,
any notice of rejection shall only be effective, and Ground Lessor shall only be
entitled to reject such offer, if such notice is in writing and either such
rejection is concurrently consented to in writing by the Lender or Ground Lessor
concurrently with delivery of its rejection notice pays to the Lender all
amounts secured by the Mortgage with respect to the Affected Property, and
reasonably evidences such payment to Lessee, and absent such repayment or
consent by the Lender within the period referred to in the last sentence of
clause (i) above, Ground Lessor shall be deemed to have accepted Lessee’s offer.

Section 12.2. Application of Payments Upon an Event of Loss When Lease
Continues. Payments received at any time by Lessor or Lessee from any
Governmental Authority or insurance carrier or other Person with respect to any
Event of Loss following completion of construction of the Improvements in a case
in which this Lease will not terminate (and there will occur no abatement or
reduction of rent) because Lessee has elected to proceed under clause (ii) of
Section 12.1, shall be paid to Lessee to be applied, as necessary, to the repair
or restoration of the Property as described in clause (ii) of Section 12.1. Any
excess insurance proceeds remaining thereafter shall be retained by Lessee. In
the event of a condemnation which does not result in a termination of the Lease,
the proceeds of the Condemnation award remaining after repair and restoration,
to the extent the excess equals or exceeds $500,000.00, shall be paid to the
Lessor. The first $500,000.00 of excess Condemnation proceeds shall be allocated
between Lessor and Lessee as set forth on Schedule 12.2 attached hereto. In no
event shall Rent be adjusted.

Section 12.3. Application of Payments Not Relating to an Event of Loss. In case
of a Condemnation or Casualty which is not an Event of Loss or which does not
result in a termination of this Lease in accordance with the above provisions of
Article 12, this Lease shall remain in full force and effect, without any
abatement or reduction of Rent. Subject to Section 12.4, all Net Casualty
Proceeds and all Net Condemnation Proceeds, as the case may be, shall be paid to
Lessee to be applied, as necessary, to the repair or restoration of the Property
so such Property shall have a value, utility and remaining useful life as close
as reasonably practicable to the value, utility and remaining useful life
existing immediately prior to such Casualty or Condemnation. Any excess
insurance proceeds remaining thereafter shall be retained by Lessee and any
excess condemnation award remaining thereafter in excess of $500,000.00 shall be
paid to Lessor. The first $500,000.00 of excess condemnation proceeds shall be
divided by Lessor and Lessee as set forth on Schedule 12.2.

Section 12.4. Other Dispositions. Net Casualty Proceeds or Net Condemnation
Proceeds, as the case may be, in excess of the Threshold Amount (each, as
applicable, the “Restoration Fund”) in respect of such Casualty or Condemnation,
as the case may be, shall be paid to the Proceeds Trustee for release to Lessee
as restoration progresses, subject to and in accordance with Section 12.4(a).
Lessor and Lessee hereby authorize and direct (i) any insurer, to make payment
in excess of the Threshold Amount under policies of casualty insurance required
to be maintained by Lessee pursuant to Section 9.1(a) directly to the Proceeds
Trustee instead of to Lessor and Lessee jointly, and (ii) any Governmental
Agency to make payments of any Net Condemnation Proceeds in

 

24



--------------------------------------------------------------------------------

excess of the Threshold Amount directly to the Proceeds Trustee instead of to
Lessor and/or Lessee; and each of Lessee and Lessor hereby appoints the Proceeds
Trustee as its attorney-in-fact to endorse any draft therefore for the purposes
set forth in this Lease after approval by Lessee of the Proceeds Trustee, if the
Proceeds Trustee is other than the Lender. In the event that a Casualty shall
occur at such time as Lessee shall not have maintained property or casualty
insurance to the extent required by said Section 9.1(a) (i.e., Lessee is self
insuring in whole, or in part), Lessee shall be obligated to pay itself towards
restoration the amount it self insures. Lessee shall be obligated to pay the
Threshold Amount (or any amount it self-insured) towards restoration costs prior
to the disbursement of any funds from the Restoration Fund.

 

  (a) The Restoration Fund, if any, shall be disbursed by the Proceeds Trustee
by wire transfer of immediately available funds within five (5) Business Days of
the last submission made pursuant to and in accordance with the following
conditions (provided that there shall be no more than one disbursement during
each month):

(i) At the time of any disbursement, no Lease Event of Default shall exist and,
subject to Article 7, no mechanics’ or materialmen’s liens shall have been filed
and remain undischarged, unbonded or not insured over.

(ii) Disbursements (subject to the holdback in Section 12.4(a)(iv) below) shall
be made from time to time in an amount not exceeding the hard and soft cost of
the work and costs incurred since the last disbursement upon receipt of
(1) satisfactory evidence, including architects’ certificates when required
pursuant to Section 8.3, of the stage of completion, of the estimated cost of
completion and of performance of the work to date in a good and workmanlike
manner in accordance with the contracts, plans and specifications, (2) partial
releases of liens from Lessee’s general contractor in respect of the
disbursement made pursuant to the immediately preceding request, and (3) other
reasonable evidence of cost incurred (whether or not paid) so that the Proceeds
Trustee is able to verify that the amounts disbursed from time to time are
represented by work that is completed in place or delivered to the site and free
and clear of (subject to Article 7), mechanics’ and materialmen’s lien claims.

(iii) Each request for disbursement shall be accompanied by a certificate of
Lessee (1) agreeing to use amounts disbursed for the costs described in
Section 12.4(a)(ii), (2) describing the work, materials or other costs or
expenses for which payment is requested, (3) stating the cost incurred in
connection therewith, (4) stating that Lessee has paid costs and expenses for
such work in an amount equal to the self insured and/or deductible amounts as
permitted by Section 9.1(b) (and attaching thereto evidence thereof reasonable
satisfactory to Lessor) and (5) stating that Lessee has not previously received
payment for such work or expense and the certificate to be delivered by Lessee
upon completion of the work shall, in addition, state that the work has been
substantially completed and complies with the applicable requirements of this
Lease.

(iv) The Proceeds Trustee shall retain ten percent (10%) of the amounts
otherwise disbursable until the restoration is at least fifty percent
(50%) complete, and thereafter five percent (5%) until the restoration is
substantially complete.

 

25



--------------------------------------------------------------------------------

(v) The Restoration Fund shall be kept by the Proceeds Trustee in a separate
interest-bearing federally insured account or invested in Permitted Investments
(as directed by, or on behalf of, Lessee).

(vi) Prior to commencement of restoration and at any time during restoration, if
the estimated cost of restoration, as reasonably determined by the Proceeds
Trustee, exceeds the then amount of the Restoration Fund, Lessee shall fund at
its own expense the costs of such restoration until the remaining Restoration
Fund is sufficient for the completion of the restoration. In the case of
Casualty, any sum in the Restoration Fund which remains in the Restoration Fund
upon the completion of restoration shall be paid to Lessee. In the case of
Condemnation, any sum in the Restoration Fund which remains in the Restoration
Fund upon the completion of restoration shall be applied as set forth in
Section 12.2.

Section 12.5 Negotiations. In the event the Property becomes subject to
condemnation or requisition proceedings, Lessee shall control the negotiations
with the relevant Governmental Authority, unless: (i) a Lease Event of Default
shall be continuing, or (ii) the Net Condemnation Proceeds will likely be in
excess of the Threshold Amount (which determination shall be made in Lessor’s
reasonable discretion), in which case Lessor may elect in writing to control
such negotiations; provided that in any event Lessor may elect to participate in
such negotiations. Lessee shall give to Lessor and the Lender such information,
and copies of such documents, which relate to such proceedings and are in the
possession of Lessee, as are reasonably requested by Lessor or the Lender.
Lessor shall confer with Lessee as to any negotiations with Governmental
Authorities material to Lessee’s operations and shall not agree to any act that
would have a material adverse effect on Lessee’s business. Notwithstanding the
foregoing, in jurisdictions where a separate award may be granted for Lessee’s
Equipment and Personalty, moving and relocation expenses, business loss,
business damages, loss of goodwill, unamortized costs of any Alterations title
for which has not vested in Lessor pursuant to the terms of this Lease, and
Lessee’s attorneys’ fees, costs and expenses in the proceedings, Lessee may
assert claims for and control the negotiations pertaining to such interests,
provided that the Lessor’s award in respect to the Property is not diminished by
the award to Lessee. Lessee acknowledges that no payments shall be permitted
hereunder other than on a Rent Payment Date.

 

26



--------------------------------------------------------------------------------

ARTICLE 13

INTENTIONALLY OMITTED

ARTICLE 14

SUBLEASE

Section 14.1. Subleasing Permitted; Lessee Remains Obligated. Provided that no
Lease Event of Default shall have occurred and be continuing at the time the
sublease is entered into, upon fifteen (15) days’ prior written notice to Lessor
(except for subleases to Affiliates, in which case no notice shall be required),
Lessee may at any time (but, except for a sublet to an Affiliate, not prior to
occupancy by Lessee of the Improvements following construction of the
Improvements in accordance with the provisions of Article 4) and from time to
time sublease the Property or any portion or portions thereof to any Person or
permit the occupancy of the Property or any portion or portions thereof by any
Person who is not a debtor or debtor-in-possession in a voluntary or involuntary
bankruptcy proceeding at the commencement of the sublease term. Any such
sublease, sub-sublease, license, occupancy agreement or similar agreement (each,
a “Sublease”) shall not release Lessee from its primary liability for the
performance of its duties and obligations hereunder, and Lessee shall continue
to be obligated for all obligations of “Lessee” in this Lease, which obligations
shall continue in full effect as obligations of a principal and not of a
guarantor, as though no Sublease had been made. From time to time, but in no
event more than once annually, upon Lessor’s request, Lessee shall forward to
Lessor the names, businesses and square footage leased (or location) of all
subtenants (other than Subleases to Affiliates).

Section 14.2. Provisions of Subleases. Each Sublease will:

 

  (a) be expressly subject and subordinate to this Lease and any mortgage
(including (the Mortgage) encumbering the Property;

 

  (b) not extend beyond the Lease Term minus one day; and

 

  (c) terminate upon any termination of this Lease, unless Lessor elects in
writing (which election must be consented to by the Lender), to cause the
sublessee to attorn to and recognize Lessor as the Lessor under such Sublease,
whereupon such Sublease shall continue as a direct lease between the sublessee
and Lessor upon all the terms and conditions of such Sublease (it being agreed
that all Subleases with Affiliates of Lessee shall automatically terminate upon
termination of this Lease).

Section 14.3. Assignment of Sublease Rents. To secure the prompt and full
payment by Lessee of the Rent and the faithful performance by Lessee of all the
other terms and conditions herein contained on its part to be kept and
performed, Lessee hereby absolutely, presently assigns, transfers and sets over
unto Lessor, subject to the conditions hereinafter set forth in this
Section 14.3, all of Lessee’s right, title and interest in and to all Subleases,
and hereby confers upon Lessor, its agents and representatives, a right of entry
in, and sufficient possession of, the Property to permit and ensure the
collection by Lessor of the rentals and other sums payable under the Subleases,
and further agrees that the exercise of the right of entry and qualified
possession by Lessor shall not

 

27



--------------------------------------------------------------------------------

constitute an eviction of Lessee from the Property or any portion thereof;
provided, however, that Lessee shall continue to have the right to collect, use,
enjoy and distribute all Sublease revenue (a) except during the continuance of a
Lease Event of Default, or (b) until this Lease and the Lease Term shall be
canceled or terminated pursuant to the terms, covenants and conditions hereof,
or (c) until there occurs repossession under a dispossess warrant or other
judgment, order or decree of a court of competent jurisdiction and then only as
to such of the Subleases that Lessor may elect to take over and assume.
Notwithstanding the foregoing, if the events described in Section 14.3(b) and
Section 14.3(c) herein above have not occurred and if the Lease Event of Default
which caused such collection of revenue by Lessor shall have been cured by
Lessee or otherwise not continue to exist, upon the written demand of Lessee,
Lessor shall cease to exercise the rights granted hereunder to Lessor with
respect to the Subleases, and amounts collected under the Subleases and not
applied to Lessee’s obligations hereunder shall promptly be paid over to Lessee.

ARTICLE 15

INSPECTION

Section 15.1. Inspection. Upon at least five (5) Business Days’ prior written
notice to Lessee (or immediately if a Lease Event of Default shall be
continuing) Lessor or its respective representatives and agents (each, an
“Inspecting Party”), may, in a commercially reasonable manner and at their own
risk, inspect the Property, during normal business hours, to verify compliance
with the provisions of this Lease. No Sublease shall contain any restrictions on
inspection other than as set forth herein. The Inspecting Party shall repair any
damage caused by any inspection performed pursuant to Section 15.1. Unless a
Lease Event of Default is continuing, no intrusive tests are permitted. Lessee
shall have the right during such inspection to have its representatives present
at any such inspection, including security guards. In addition, Lessee may
designate one or more reasonably sized “secure areas” to which Lessor or Lender
shall have no access, except during the continuance of a Lease Event of Default.
Each Inspecting Party agrees to hold in confidence all proprietary information
and trade secrets of which it becomes aware during such inspection. All such
inspections shall be at Lessor’s expense, unless a Lease Event of Default occurs
and is continuing. Further, upon fifteen (15) Business Days’ prior notice to
Lessee, but no more than once annually, the Inspecting Parties, at their
expense, may inspect the books and records as they relate to the maintenance and
care of the Property during the term of this Lease (other than Lessee’s
Equipment and Personalty), that are in the possession of Lessee, which shall be
made available at the Property or the headquarters of the Lessee. Such
inspection shall be at the cost of the Inspecting Party unless a Lease Event of
Default exists, in which event Lessee shall pay such costs.

ARTICLE 16

LEASE EVENTS OF DEFAULT

Section 16.1. Lease Events of Default. The following events shall constitute a
“Lease Events of Default”:

(a) Lessee shall fail to make any payment of Base Rent, within five (5) Business
Days after notice that such amount is due and unpaid;

 

28



--------------------------------------------------------------------------------

(b) Lessee shall fail to make any late payment and/or pay interest at the
Default Rate within ten (10) days after notice that such amount is due and
unpaid;

(c) Lessee shall fail to make any other payment of Supplemental Rent, other than
any amount described in clause (a) or clause (b) of this Article 16, and such
failure shall continue for a period of ten (10) days after notice of such
failure to Lessee from Lessor or Lender;

(d) Lessee shall fail to timely perform or observe any covenant or agreement
(not otherwise specified in this Article 16) to be performed or observed by it
hereunder and such failure shall continue for a period of thirty (30) days after
written notice thereof from Lessor or the Lender; provided that the continuation
of such a failure for thirty (30) days or longer after such notice shall not
constitute a Lease Event of Default if such failure can be cured, but cannot
reasonably be cured within such thirty (30) day period, and Lessee shall
commence to cure such failure within such thirty (30) day period and shall be
diligently and continuously prosecuting the cure of such failure.

(e) except to the extent the Lessee is permitted to self-insure pursuant to
Section 9.1(b) and Schedule 9.1, Lessee shall fail to carry or maintain in full
force any insurance required hereunder, and such failure shall continue for ten
(10) business days after such obligations arises. but not beyond the expiration
date of any required policy of insurance;

(f) any representation or warranty made by the Lessee herein shall prove to have
been incorrect in any material respect when such representation or warranty was
made and shall remain materially incorrect at the time in question, and is not
cured in all material respects within thirty (30) days of notice to Lessee of
such breach; provided that the continuation of such a failure for thirty
(30) days or longer after such notice shall not constitute a Lease Event of
Default if such failure can be cured, but cannot reasonably be cured within such
thirty (30) day period, and Lessee shall commence to cure such failure within
such thirty (30) day period and shall be diligently and continuously prosecuting
the cure of such failure.

(g) (A) Lessee makes any general arrangement or assignment for the benefit of
creditors; (B) Lessee becomes a “debtor” as defined in 11 U.S.C. § 101 or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within ninety (90) days); (C) the appointment of a
trustee or receiver to take possession of substantially all of the assets of
Lessee where possession is not restored to Lessee within ninety (90) days;
(D) the attachment, execution or other judicial seizure of substantially all of
the assets of Lessee where such seizure is not discharged within ninety
(90) days; (E) Lessee admits in writing its inability to pay its debts generally
as they become due; (F) Lessee files a petition or answer seeking reorganization
or arrangement or other protection under the Federal bankruptcy laws or any
other applicable law or statute of the United States of America or any State
thereof; (G) Lessee is liquidated or dissolved, or placed under conservatorship
or other protection under any applicable federal or state law; (H) any petition
is filed by or against Lessee under Federal bankruptcy laws, or any other
proceeding is instituted by or against Lessee seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to

 

29



--------------------------------------------------------------------------------

bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for Lessee, or for any substantial part of
the property of Lessee, and such proceeding is not dismissed within ninety
(90) days after institution thereof, or Lessee shall take any action to
authorize or effect any of the actions set forth above in this subsection (g).

(h) Lessee shall commit a Lessee Event of Default under the Building Lease.

ARTICLE 17

ENFORCEMENT

Section 17.1. Remedies. Upon the occurrence of any Lease Event of Default and at
any time thereafter so long as the same shall be continuing, Lessor may, at its
option, by notice to Lessee do one or more of the following as Lessor in its
sole discretion shall determine:

(a) Lessor may, by notice to Lessee, terminate this Lease as of the date
specified in such notice; provided (i) no reletting, reentry or taking of
possession of any or all of the Property by Lessor will be construed as an
election on Lessor’s part to terminate this Lease unless a written notice of
such intention is given to Lessee, (ii) notwithstanding any reletting, reentry
or taking of possession, Lessor may at any time thereafter elect to terminate
this Lease with respect to any or all of the Property, and (iii) no act or thing
done by Lessor or any of its agents, representatives or employees and no
agreement accepting a surrender of any or all of the Property shall be valid
unless the same be made in writing and executed by Lessor. If Lessor shall have
terminated the Lease, Lessor may demand that Lessee pay to Lessor, and Lessee
shall pay to Lessor, the amounts set forth in subparagraphs (c) or (e) below.

(b) Lessor may whether or not the Lease is terminated (i) demand that Lessee,
and Lessee shall upon the written demand of Lessor, return the Property promptly
to Lessor in the manner and condition required by, and otherwise in accordance
with all of the provisions of, Article 10 as if the Property were being returned
at the end of the Lease Term, and Lessor shall not be liable for the
reimbursement of Lessee for any costs and expenses incurred by Lessee in
connection therewith, and (ii) without prejudice to any other remedy which
Lessor may have for possession of the Property, enter upon the Property and take
immediate possession of (to the exclusion of Lessee) the Property and expel or
remove Lessee and any other person who may be occupying the same (subject to the
terms of any nondisturbance agreements with Lessor in favor of any subtenants),
by summary proceedings or otherwise, all without liability to Lessor for or by
reason of such entry or taking of possession, whether for the restoration of
damage to property caused by such taking or otherwise and, in addition to
Lessor’s other damages, Lessee shall be responsible for the reasonably necessary
costs and expenses of reletting actually incurred.

(c) Lessor may sell the Property at public or private sale, as Lessor may
determine, free and clear of any rights of Lessee and without any duty to
account to Lessee with respect to such action or inaction or any proceeds with
respect thereto (except to the extent required by the next succeeding sentence
if Lessor shall elect to exercise its rights thereunder), in which event
Lessee’s obligation to pay Base Rent hereunder for periods commencing after the
Stipulated Loss Value Date

 

30



--------------------------------------------------------------------------------

next succeeding the date of such sale shall be terminated. If Lessor shall have
sold any of the Property pursuant to the above terms of this Section 17.1(c),
Lessor may demand that Lessee pay to Lessor, and Lessee shall promptly pay to
Lessor, on the date of such sale, as liquidated damages for loss of a bargain
and not as a penalty (the parties agreeing that Lessor’s actual damages would be
difficult to predict, but the liquidated damages described below represent a
reasonable approximation of such amount), in lieu of Base Rent in respect of the
Property due for the period commencing on the Stipulated Loss Date next
succeeding the date of sale, an amount equal to the sum of:

(1) all unpaid Rent with respect to the Property due but unpaid through such
Stipulated Loss Date; plus

(2) an amount equal to the present value of the amount of the Base Rent payments
payable on the Business Day before the date preceding the remaining scheduled
Rent Payment Dates, discounted monthly at the Reference Rate;

(3) interest at the Default Rate on all of the foregoing amounts from the date
due until the date of actual payment;

to the extent such amount exceeds the net proceeds of such sale.

(d) Except as Lessor may otherwise be required by Applicable Laws, Lessor may
hold, keep idle or lease to others the Property as Lessor in its sole discretion
may determine, free and clear of any rights of Lessee and without any duty to
account to Lessee with respect to such action or inaction or for any proceeds
with respect to such action or inaction, except that Lessee’s obligation to pay
Base Rent from and after the occurrence of a Lease Event of Default, but prior
to the termination of the Lease or the foreclosure of the Lien of the Lender,
shall be reduced by the net proceeds, if any, received by Lessor from leasing
the Property to any Person, or allowing any Person to use the Property, other
than Lessee for the same periods or any portion thereof,

(e) Lessor may, whether or not Lessor shall have exercised or shall thereafter
at any time exercise any of its rights under Section 17.1(b) or 17.1(d), but
only if the Property shall not have been sold under Section 17.1(c), demand, by
written notice to Lessee specifying a Stipulated Loss Value Date (the “Final
Payment Date”) not earlier than twenty (20) days after the date of such notice,
that Lessee pay to Lessor, and Lessee shall pay to Lessor, on the Final Payment
Date, as liquidated damages for loss of a bargain and not as a penalty (the
parties agreeing that Lessor’s actual damages would be difficult to predict, but
the aforementioned liquidated damages represent a reasonable approximation of
such amount), in lieu of Base Rent for periods commencing after the Final
Payment Date, an amount equal to the sum of:

(1) all unpaid Rent with respect to the Property due but unpaid through such
Stipulated Loss Value Date; plus

(2) an amount equal to the present value of the amount of the Base Rent payments
payable on the Business Day before the dates preceding the remaining scheduled
Rent Payment Dates, discounted monthly at the Reference Rate;

 

31



--------------------------------------------------------------------------------

(3) interest at the Default Rate on all of the foregoing amounts from the date
due until the date of actual payment.

(f) Lessor may retain and apply against Lessor’s damages all sums which Lessor
would, absent such Lease Event of Default, be required to pay to, or turn over
to, Lessee pursuant to the terms of this Lease; or

(g) Lessor may exercise any other right or remedy that may be available to it
under Applicable Laws or in equity, or proceed by appropriate court action
(legal or equitable) to enforce the terms hereof or to recover damages for the
breach hereof. A single or separate suits may be brought to collect any such
damages for any period or periods with respect to which Rent shall have accrued,
and such suits shall not in any manner prejudice Lessor’s right to collect any
such damages for any subsequent period, or Lessor may defer any such suit until
after the expiration of the Base Term or the then current Renewal Term, in which
event such suit shall be deemed not to have accrued until the expiration of the
Base Term, or the then current Renewal Term.

Section 17.2. Survival of Lessee’s Obligations. Except to the extent prohibited
by Applicable Laws, no repossession of any or all of the Property or exercise of
any remedy under this Lease, including termination of this Lease, shall, except
as specifically provided herein, relieve Lessee of any of its liabilities and
obligations hereunder, including the obligation to pay Rent. In addition, except
as specifically provided herein, Lessee shall be liable for any and all unpaid
Rent due hereunder before, after or during the exercise of any of the foregoing
remedies, including all reasonable legal fees and other costs and expenses
incurred by Lessor by reason of the occurrence of any Lease Event of Default or
the exercise of Lessor’s remedies with respect thereto, and including all costs
and expenses incurred in connection with the return of the Property in the
manner and condition required by, and otherwise in accordance with the
provisions of, Article 10 as if the Property were being returned at the end of
the Lease Term. At any sale of any or all of the Property or any other rights
pursuant to Section 17.1, Lessor or the Lender may bid for and purchase the
Property.

Section 17.3. Remedies Cumulative; No Waiver; Consents; Mitigation of Damages.
To the extent permitted by, and subject to the mandatory requirements of,
Applicable Laws, each and every right, power and remedy herein specifically
given to Lessor or otherwise in this Lease shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Lessor, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any right, power or remedy. No delay or omission
by Lessor in the exercise of any right, power or remedy or in the pursuit of any
remedy shall impair any such right, power or remedy or be construed to be a
waiver of any default on the part of Lessee or to be an acquiescence therein.
Lessor’s consent to any request made by Lessee shall not be deemed to constitute
or preclude the necessity for obtaining Lessor’s consent, in the future, to all
similar requests. No express or implied waiver by Lessor of any Lease Event of
Default shall in any way be, or be construed to be, a waiver of any future or
subsequent Lease Event of Default. Lessor shall use reasonable efforts to
mitigate any damages suffered by Lessor that result from a Lease Event of
Default.

 

32



--------------------------------------------------------------------------------

ARTICLE 18

RIGHT TO PERFORM FOR LESSEE

Section 18. 1. Right to Perform for Lessee. If Lessee shall fail to perform or
comply with any of its agreements contained herein, following applicable notice
and cure periods, Lessor may perform or comply with such agreement, and Lessor
shall not thereby be deemed to have waived any default caused by such failure,
and the amount of payment required to be made by Lessee hereunder and made by
Lessor on behalf of Lessee, and the reasonable out-of-pocket third-party costs
and expenses of Lessor (including reasonable attorneys’ fees and expenses)
incurred in connection with the performance of or compliance with such
agreement, as the case may be, together with interest thereon at the Default
Rate, shall be deemed Supplemental Rent, payable by Lessee to Lessor upon
demand. In addition, during the continuance of a Lease Event of Default in
respect of Lessee’s obligations under Section 8.2 and/or Section 8.5, then, in
addition to the rights above and at the cost of Lessee, (a) Lessor shall have
the right to hire Persons (as selected by Lessor in its reasonable discretion)
to cure such Lease Event of Default, and to take any and all other actions
necessary to cure such Lease Event of Default, and (b) Lessee shall cooperate
with Lessor, and the Persons hired by Lessor, in the performance of such cure,
including, without limitation, (i) providing access to the subject Property at
reasonable times every day of the week, (ii) making available water, electricity
and other utilities existing at or on the subject Property, and
(iii) restricting or closing the Property, but only if such restriction or
closure is reasonably necessary for the performance of such cure and provided
that such closure shall be done for and during a time period and in such manner
that balances the need for the maintenance or repair of the Property (and doing
so in a safe manner) and the continuing operations of the Property.

ARTICLE 19

INDEMNITIES

Section 19.1. General Indemnification.

(a) Lessee agrees to indemnify, defend, and keep harmless each Indemnitee, from
and against any and all Claims arising out of acts, or failures to act, prior to
the expiration or earlier termination of the Term (whether during the Lease
Term, or prior to the Closing Date), whenever they may be suffered, imposed on
or asserted against any Indemnitee, to the extent arising out of (i) the
ownership, leasing, subleasing, assignment, financing, refinancing, renewal,
return, operation, possession, use, non-use, maintenance, modification,
alteration, reconstruction, restoration, or replacement of the Property or the
Lease, or from the granting by Lessor at Lessee’s request of easements, licenses
or any similar rights with respect to all or any part of the Property, or from
the construction, design, purchase or condition of the Property (including any
Claims (whether by Governmental Authority or other Person) arising, directly or
indirectly, out of the actual or alleged presence, use, storage, generation,
Release or threat of Release of any Hazardous Materials, and any Claims for
patent, trademark or copyright infringement and latent or other defects, whether
or not discoverable), including any liability under Applicable Laws (including,
without limitation, any

 

33



--------------------------------------------------------------------------------

Claims arising directly or indirectly out of any actual or alleged violation,
now or hereafter existing, of any Environmental Laws), (ii) this Lease or any
modification, amendment or supplement thereto, to the extent arising out of the
operation, maintenance, use or possession of the Property whether before or
after the Closing Date, (iii) the non-compliance of the Property with Applicable
Laws (including because of the existence of the Permitted Liens), (iv) without
limiting any other indemnities herein, any other matters relating to the
Property or any operations thereon, and not already covered by this
Section 19.1(a), to the extent such matters arise out of the operation,
maintenance, use or possession of the Property by Lessee, whether before or
after the Closing Date, including matters relating to Environmental Laws or
Hazardous Materials, the breach by Lessee of its representations, warranties,
covenants and obligations in this Lease whether or not such Claim arises or
accrues prior to the date of this Lease, (v) the business and activities of
Lessee, except to the extent arising out of relationships not related to this
transaction, (vi) the cost of any Remedial Action, assessment, containment,
monitoring, treatment and/or removal of any and all Hazardous Materials from all
or any portion of the Property or any surrounding areas over which Lessee has
responsibility, the cost of any actions taken in response to a release or threat
of release of any Hazardous Materials on, in, under, relating to or affecting
any portion of the Property or any surrounding areas over which Lessee has
responsibility to prevent or minimize such release or threat of release so that
it does not migrate or otherwise cause or threaten danger to present or future
public health, safety, welfare or the environment, and costs incurred to comply
with Environmental Laws in connection with all or any portion of the Property or
any surrounding areas over which Lessee has responsibility, (vii) a Lease
Default or a Lease Event of Default, (viii) any litigation, suit, cause of
action, writ, decree, injunction, order, judgment, proceeding or Claim now or
hereafter asserted against the Property, Lessor (by virtue of its ownership of,
leasing or financing of the Property), or Lessee with respect to the Property or
this Lease, and (ix) any defects in title caused, created or permitted by
Lessee, or anyone acting by, through or under Lessee. Lessee acknowledges that
the foregoing includes any costs incurred by Lessor, or the Lender in performing
any inspections of any Property if such inspection reveals a violation by Lessee
of Section 8.5. Lessee shall not be required to indemnify any Indemnitee under
this Section 19.1 for any Claim to the extent resulting from (A) the willful
misconduct or negligence or breach of representation or warranty of such
Indemnitee or a member of such Indemnitee’s Group, (B) any amounts payable to
Lender unless such amounts are payable by Lessee under this Lease, (C) any acts
or events to the extent first occurring after the expiration of the Lease Term
and return of the Property to Lessor in the condition required in this Lease
(but any indemnification first arising after the expiration of the Term (and not
otherwise covered hereby) shall include only those matters relating to Lessee’s
failure to return the Property in the condition required), (D) any taxes, except
to the extent covered in Sections 8.6 of this Lease, (E) any voluntary transfers
of the Property made by Ground Lessor or Lessor (other than arising out of a
Lease Event of Default by Lessee), and (F) any voluntary transfer made by the
Lender. Lessee shall be entitled to credit against any payments due under this
Section 19.1 any insurance recoveries or other reimbursements received by the
Indemnitee to be indemnified in respect of the related Claim under or from
insurance paid for, directly or indirectly, by Lessee or assigned to Lessor by
Lessee, to the extent such insurance recoveries exceed such Indemnitee’s costs
and expenses incurred in recouping such insurance recovery.

(b) In case any Claim shall be made or brought against any Indemnitee, such
Indemnitees shall give prompt notice thereof to Lessee, provided that failure to
so notify Lessee shall not reduce

 

34



--------------------------------------------------------------------------------

Lessee’s obligations to indemnify any Indemnitee hereunder unless and only to
the extent such failure results in additional liability on Lessee’s part. Lessee
shall be entitled, at its expense, acting through counsel selected by Lessee
(and reasonably satisfactory to such Indemnitee), to participate in, and, to the
extent that Lessee desires, to assume and control, the negotiation, litigation
and/or settlement of any such Claim (subject to the provisions of the last
sentence of subparagraph (c) of this Section 19.1). Such Indemnitee may (but
shall not be obligated to) participate in a reasonable manner at its own expense
(unless Lessee is not properly performing its obligations hereunder) and with
its own counsel in any proceeding conducted by Lessee in accordance with the
foregoing. If Lessee shall defend the Indemnitee in any such suit or proceeding,
then, unless such Indemnitee shall determine (in its reasonable discretion) that
a conflict of interest exists between Lessee and such Indemnitee, Lessee shall
not be obligated to reimburse the Indemnitee for the cost of such Indemnitee’s
attorneys’ fees or expenses incurred in connection with such suit or proceeding.

(c) Each Indemnitee shall at Lessee’s expense supply Lessee with such
information and documents reasonably requested by Lessee in connection with any
Claim for which Lessee may be required to indemnify any Indemnitee under this
Section 19.1. Unless a Lease Event of Default is continuing, no Indemnitee shall
enter into any settlement or other compromise with respect to any Claim for
which indemnification is required under this Section 19.1 without the prior
written consent of Lessee. Lessee shall have the authority to settle or
compromise any Claim against an Indemnitee hereunder, provided that no admission
of wrongdoing shall be required of such Indemnitee and such Indemnitee shall be
released of all liability in connection with any such Claim.

(d) Upon payment in full of any Claim by Lessee pursuant to this Section 19.1 to
or on behalf of an Indemnitee, Lessee, without any further action, shall be
subrogated to any and all claims that such Indemnitee may have relating thereto,
and such Indemnitee shall execute such instruments of assignment and conveyance,
evidence of claims and payment and such other documents, instruments and
agreements as may be necessary to preserve any such claims and otherwise
reasonably cooperate with Lessee to enable Lessee to pursue such claims.

(e) Prior to paying any amount otherwise payable to an Indemnitee pursuant to
this Section 19.1, Lessee shall be entitled to receive from such Indemnitee
(i) a written statement describing the amount so payable, (ii) a general release
from Indemnitee upon such payment with respect to the claim made and (iii) such
additional information as Lessee may reasonably request and which is reasonably
available to such Indemnitee to properly substantiate the requested payment.

(f) Subject to the penultimate sentence of Section 19.1(a) above, Lessee’s
liability hereunder shall in no way be limited or impaired by any act,
including, without limitation, (i) any amendment or modification to the Lease,
(ii) any waiver of any Lease Event of Default, default, or extension of time or
any failure to enforce any remedies or rights of either Lessor or Lender,
(iii) any sale or transfer of the Property, or (iv) any assignment of the Lease.

Section 19.2 Lessor’s Indemnification Obligation. Lessor agrees to indemnify,
defend, and hold harmless the Lessee, from and against any and all loss incurred
by Lessee resulting from

 

35



--------------------------------------------------------------------------------

Claims arising out of active actions prior to the expiration or earlier
termination of the Term, to the extent arising solely out of Lessor’s or Ground
Lessor’s (or either of their employees, agents or contractors) willful
misconduct or gross negligence.

ARTICLE 20

LESSEE REPRESENTATIONS AND COVENANTS

Section 20.1. Representations and Warranties. Lessee represents and warrants to
Lessor that the following are true and correct as of the Closing Date:

(a) Due Organization. Lessee is a corporation duly organized, validly existing
and in good standing in the State of California and qualified to do business in,
and in good standing, in the State of California. Lessee has the corporate power
and authority to conduct its business as now conducted, to lease the Property
and to enter into and perform its obligations under the Lease. Lessee is duly
qualified to do business and is in good standing as a foreign corporation in any
jurisdiction where the failure to so qualify would have a material adverse
effect on its ability to perform its obligations under the Lease.

(b) Due Authorization; No Conflict. The Lease has been duly authorized by all
necessary corporate action on the part of Lessee and has been duly executed and
delivered by Lessee, and the execution, delivery and performance thereof by
Lessee will not, (i) require any approval of the stockholders of Lessee or any
approval or consent of any trustee or holder of any indebtedness or obligation
of Lessee, other than such consents and approvals as have been obtained,
(ii) contravene any Applicable Law binding on Lessee or (iii) contravene or
result in any breach of or constitute any default under Lessee’s charter or
by-laws or other organizational documents, or any indenture, judgment, order,
mortgage, loan agreement, contract, partnership or joint venture agreement,
lease or other agreement or instrument to which Lessee is a party or by which
Lessee is bound, or result in the creation of any Lien upon any of the property
of Lessee.

(c) Governmental Actions. All Governmental Action required in connection with
the execution, delivery and performance by Lessee of the Lease, has been or will
have been obtained, given or made.

(d) Enforceability. The Lease constitutes the legal, valid and binding
obligation of Lessee, enforceable against Lessee in accordance with the terms
thereof, except as enforceability may be limited by bankruptcy, moratorium,
fraudulent conveyance, insolvency, equitable principles or other similar laws
affecting the enforcement of creditors’ rights in general.

(e) Bankruptcy. No bankruptcy, reorganization, arrangement or insolvency
proceedings are pending, threatened or contemplated by Lessee, and Lessee has
not made a general assignment for the benefit of creditors.

(f) Tax Filings. All tax returns and reports of Lessee required by law to be
filed with respect to the Property have been duly filed, and all taxes,
interests and penalties assessed by any Governmental Authority upon the Property
or Lessee (with respect to the Property), which are due and payable, have been
paid, except to the extent being contested in good faith by the Lessee.

 

36



--------------------------------------------------------------------------------

(g) Condition of Property: Condemnation. The Property is, to the Lessee’s
knowledge, free and clear of any damage that would materially and adversely
affect its value. The Lessee has not received notice of any proceeding pending
for the total or partial condemnation of or affecting the Property, such that
such proceeding would have a material adverse effect on the Property. To the
Lessee’s knowledge, as of the Closing Date, all of the material Improvements lie
wholly within the boundaries and building restriction lines of such Property,
except for encroachments that are insured against by the Title Policy or that do
not materially and adversely affect the value or marketability of the Property,
and no improvements on adjoining properties materially encroach upon the
Property so as to materially and adversely affect the value or marketability of
the Property.

(h) Environmental Conditions. To the Lessee’s knowledge, there are no
circumstances or conditions with respect to the Property that render the
Property in violation (other than to a de minimis effect) of any applicable
Environmental Laws.

(i) Legal Proceedings. There are no pending or to the Lessee’s knowledge,
threatened actions, suits or proceedings by or before any court or governmental
authority against or affecting the Lessee with respect to the Property that, if
determined adversely to such Lessee or Property, would materially and adversely
affect the value of the Property.

(j) Licenses and Permits. To the Lessee’s knowledge, (i) it possesses all
material licenses, permits and authorizations required by applicable law for the
operation of the Property and (ii) all such licenses, permits and authorizations
are valid and in full force and effect.

The phrase “the Lessee’s knowledge” and other words and phrases of like import
shall mean the actual state of knowledge of Jane Baughman, Vice President –
Financial Planning and Treasurer. Lessee represents that the foregoing
individuals are the people who are likely to know of any matters covered by
these representations and warranties.

ARTICLE 21

LESSOR REPRESENTATIONS AND COVENANTS

Section 21.1. Representations and Warranties. Lessor represents and warrants to
Lessee that the following are true and correct as of the Closing Date:

(a) Due Organization. Lessor is a limited liability company duly organized,
validly existing and in good standing in the State of Delaware and qualified to
do business in, and in good standing, in the State of California. Lessor has the
corporate power and authority to conduct its business as now conducted and to
enter into and perform its obligations under the Lease. Lessor is duly qualified
to do business and is in good standing as a foreign limited liability company in
any jurisdiction where the failure to so qualify would have a material adverse
effect on its ability to perform its obligations under the Lease.

 

37



--------------------------------------------------------------------------------

(b) Due Authorization; No Conflict. The Lease has been duly authorized by all
necessary corporate action on the part of Lessor and has been duly executed and
delivered by Lessor, and the execution, delivery and performance thereof by
Lessor will not, (i) require any approval of the members of Lessor or any
approval or consent of any trustee or holder of any indebtedness or obligation
of Lessor, other than such consents and approvals as have been obtained,
(ii) contravene any Applicable Law binding on Lessor or (iii) contravene or
result in any breach of or constitute any default under Lessor’s charter or
by-laws or other organizational documents, or any indenture, judgment, order,
mortgage, loan agreement, contract, partnership or joint venture agreement,
lease or other agreement or instrument to which Lessor is a party or by which
Lessor is bound.

(c) Governmental Actions. All Governmental Action required in connection with
the execution, delivery and performance by Lessor of the Lease, has been or will
have been obtained, given or made.

(d) Enforceability. The Lease constitutes the legal, valid and binding
obligation of Lessor, enforceable against Lessor in accordance with the terms
thereof, except as enforceability may be limited by bankruptcy, moratorium,
fraudulent conveyance, insolvency, equitable principles or other similar laws
affecting the enforcement of creditors’ rights in general.

(e) Bankruptcy. No bankruptcy, reorganization, arrangement or insolvency
proceedings are pending, threatened or contemplated by Lessor, and Lessor has
not made a general assignment for the benefit of creditors.

ARTICLE 22

PURCHASE PROCEDURE

Section 22.1. Purchase Procedure. In the event of the purchase of the Ground
Lessor’s interest in the Property by Lessee pursuant to any provision of this
Lease, the terms and conditions of this Section 22.1 shall apply.

(a) On the closing date fixed for the purchase of Ground Lessor’s interest in
the Property, which shall be a Rent Payment Date:

(i) Lessee shall pay to Ground Lessor, in lawful money of the United States, at
Ground Lessor’s address hereinabove stated or at any other place in the United
States which Lessor may designate, in immediately available funds, the
applicable purchase price or Stipulated Loss Value, and all other costs due as
of such Closing, including, without limitation, any applicable prepayment
premium; and

(ii) Lessor shall cause Ground Lessor to execute and deliver to Lessee a deed
with covenants against grantor’s acts, assignment and/or such other instrument
or instruments as may be appropriate, which shall transfer Ground Lessor’s
interest in the Property, subject to, (A) Permitted Liens (except for any
mortgage indebtedness of Ground Lessor if the sale is pursuant to Article 12),
(B) all liens, encumbrances, charges, exceptions and restrictions

 

38



--------------------------------------------------------------------------------

attaching to the Property after the Closing Date which shall not have been
created or caused by Ground Lessor (unless consented to by Lessee), and (C) all
applicable laws, rules, regulations, ordinances and governmental restrictions
then in effect.

(b) Lessee shall pay all costs, charges and expenses of incident to such
transfer, including, without limitation, all recording fees, transfer taxes,
title insurance premiums, and federal, state and local taxes, except for any net
income taxes, if the sale is pursuant to Section 12.1, otherwise, such costs
shall be as set forth in the terms.

(c) In the event Lessor and Lessee enter into a purchase agreement for the sale
of the Property, Lessor agrees to cause Ground Lessor to cause the entity which
owns the Property to be sold to Lessee, in lieu of a sale of the Property to
Lessee, in the event (i) Lessee requests Lessor so to do; and (ii) the sale of
the interests in Lessor (rather than the Property) to Lessee shall not impose
any obligations on Lessor that would not be imposed had Ground Lessor sold the
Property, will not decrease any rights Lessor would have had Ground Lessor sold
the Property, and will not create any increased possibility of additional
liability to Lessor (including without limitation, for ongoing corporate acts,
taxes, etc.), all as shall be reasonably evidenced to Lessor by certificates,
affidavits, opinions or otherwise. Lessor agrees to cooperate with Lessee in
effectuating such a transfer of equity interests, subject to the terms hereof.

ARTICLE 23

TRANSFER OF LESSOR’S INTEREST

Section 23.1. Permitted Transfer. Subject to Article 4, Lessor may transfer all,
or any part of, its right, title and interest in and to any Property and its
rights under this Lease and the other documents relating thereto with respect to
such Property on the following terms and conditions, each of which shall be
satisfied prior to the effective date of the transfer (other than a transfer by
a deed-in-lieu of foreclosure or similar transfer made in connection with an
exercise of remedies under the Mortgage):

(a) such transfer shall be in compliance with the Mortgage and related
documents, ( if still in place), and with Applicable Laws and shall not create a
relationship which would violate Applicable Laws;

(b) the transferor shall have given or at closing give to Lessee, notice of such
transfer, if of the entire Property, which notice shall contain such information
and evidence as shall be reasonably necessary to establish compliance with this
Article 23 and the name and address of the transferee for notices.

Section 23.2. Effects of Transfer. From and after any transfer effected in
accordance with this Article 23, the transferor shall be released, to the extent
of the interest transferred and the obligations assumed, in writing, by the
transferee, from its liability hereunder and under the other documents to which
it is a party relating to the interests being transferred. Such release shall be
in respect of obligations (that are assumed, in writing by the transferee)
arising on or after the date of

 

39



--------------------------------------------------------------------------------

such transfer. Upon any transfer by Lessor of the Property as above provided,
any such transferee shall be deemed the “Lessor” for all purposes of such
documents and each reference herein to Lessor shall thereafter be deemed a
reference to such transferee for all purposes, except as provided in the
preceding sentence. Lessee agrees to execute any and all documents reasonably
appropriate to effectuate the contemplated transfer by Lessor, including,
without limitation, an amendment to this Lease providing that the new Lessor
shall be Lessor and the existing Lessor shall be released from its liabilities.

ARTICLE 24

PERMITTED FINANCING

Section 24.1. Financing During Term.

Lessee hereby expressly consents to the Lien imposed in favor of any first
mortgage indebtedness. With respect to any financing or refinancing during the
Base Term and during any Renewal Term, Lessor shall be free to encumber the
Property, provided that under no circumstances shall any such financing
adversely affect the rights and privileges of Lessee under this Lease in any
material respect, or increase in any material respect the nature, scope or
amount of any obligations or liabilities (including any contingent liabilities)
of Lessee in excess of those existing prior to any such further encumbrances by
Lessor. Lessee and its Affiliates will have no obligation to amend this Lease to
facilitate such financing; but shall execute and deliver a subordination and
attornment agreement to any lender to Lessor permitted by the above terms of
this Section 24.1 if such lender shall in turn deliver a nondisturbance
agreement to Lessee, in each case with terms reasonably acceptable to the
parties. Lessee agrees to cooperate with any refinancing by Lessor permitted
hereunder. Such cooperation shall include, without limitation, (i) naming such
new lender(s) as additional insureds; and (ii) making payments of Base Rent
and/or Supplemental Rent to or at the direction of such lender(s).

Section 24.2. Lessee’s Consent to Assignment for Indebtedness. Lessee
acknowledges that in order to secure Lessor’s obligations to a Lender, Lessor
may agree, among other things, to the assignment (to the extent provided
therein) to the Lender of Lessor’s right, title and interest to this Lease.
While the Mortgage or any replacements thereof are in effect, Lessee hereby:

(a) consents to such assignment in this Lease;

(b) covenants to make in full, in funds that are immediately available, to
Lender or its designee in accordance with the terms of this Lease:

(i) each payment of Base Rent and Supplemental Rent payable to Lessor (except
under Article 19 hereof); and

(ii) all purchase prices, termination amounts, and other sums payable to Lessor
under this Lease;

 

40



--------------------------------------------------------------------------------

(c) agrees:

(i) that it shall not, except as provided under Applicable Law, seek to recover
from the Lender any moneys paid to the Lender by virtue of the foregoing
provisions; provided, however, that the foregoing provisions shall not limit
Lessee’s right to recover (A) any duplicate payment made to the Lender whether
due to computational or administrative error or otherwise, if the Lender has
received such payment, (B) all or any portion of a payment in excess of the
amount then due under this Lease or otherwise owed by Lessor to Lessee under
this Lease, and (C) any amounts that have been paid to or are actually held by
the Lender that is required to be refunded to, repaid, or otherwise released to
or for the benefit of Lessee under this Lease;

(ii) that Lessee shall not pay any Rent more than thirty (30) days prior to such
payment’s scheduled due date except as provided in this Lease;

(iii) that Lessee shall not enter into any agreement subordinating or (except as
expressly permitted by the terms of this Lease as in effect on the date hereof)
surrendering, canceling, or terminating this Lease without the prior written
consent of the Lender, and any such attempted subordination or termination
without such consent shall be void;

(iv) that Lessee shall not enter into any amendment or modification of this
Lease without the prior written consent of the Lender, and any such attempted
amendment or modification without such consent shall be void;

(v) that if this Lease shall be amended, it shall continue to constitute
collateral under the Mortgage without the necessity of any further act by
Lessor, Lessee or the Lender; and;

(vi) that except as expressly provided in this Lease, Lessee shall not take any
action to terminate, rescind or avoid this Lease, notwithstanding, to the
fullest extent permitted by law, the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution or other proceeding
affecting Lessor or any assignee or Lessor and notwithstanding any action with
respect to the Lease which may be taken by an assignee, Lender or receiver or
Lessor or of any such assignee or by any court in any such proceedings.

Nothing herein shall be construed as Lessee’s agreement to be bound and perform
the obligations of Lessor under any Mortgage or other debt documents. If Lessee
receives conflicting direction from Lessor and the Lender, or is in good faith
uncertain as to whether it should comply with a direction from either Lessor or
the Lender, Lessee shall be permitted to seek written confirmation from Lessor
and the Lender, or if the matter in dispute regards the payment of money by
Lessee, pay the same into a court and provide Lessor and the Lender with
reasonably prompt notice of such payment.

 

41



--------------------------------------------------------------------------------

ARTICLE 25

MISCELLANEOUS

Section 25.1. Binding Effect; Successors and Assigns; Survival. The terms and
provisions of this Lease, and the respective rights and obligations hereunder of
Lessor and Lessee, shall be binding upon their respective successors, legal
representatives and assigns (including, in the case of Lessor, any Person to
whom Lessor may transfer the Property) and inure to the benefit of their
respective permitted successors and assigns, and the rights hereunder of the
Lender shall inure (subject to such conditions as are contained herein) to the
benefit of its permitted successors and assigns.

Section 25.2. Quiet Enjoyment. Lessee shall have the right to peaceably and
quietly hold, possess and use any and all of the Property hereunder during the
Lease Term, so long as no Lease Event of Default has occurred and is continuing.

Section 25.3. Notices. Unless otherwise specifically provided herein, all
notices, consents, directions, approvals, instructions, requests and other
communications required or permitted by the terms hereof to be given to any
Person shall be in writing sent to either that Person’s Address, and a copy
thereof shall be sent to each Person to receive a copy pursuant to the
definition of “Address”, by (i) a prepaid nationally recognized overnight
courier service, and any such notice shall be deemed received one (1) Business
Day after delivery to a nationally recognized courier service specifying
overnight delivery, or (ii) U.S. certified or registered mail, return receipt
requested, postage prepaid, and such notice shall be deemed received when
actually received, as evidenced by the return receipt, or when delivery is first
refused. From time to time any party may designate a new Address for purposes of
notice hereunder by giving fifteen (15) days’ written notice thereof to each of
the other parties hereto. All notices given hereunder shall be irrevocable
unless expressly specified otherwise. Lessor shall endeavor to label any
envelope which contains a notice of default with the legend: “Default Notice,”
but its failure to do so shall not invalidate or affect in any way such notice.

Section 25.4. Severability. Any provision of this Lease that shall be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction, and each party hereto
shall remain liable to perform its obligations hereunder except to the extent of
such unenforceability. To the extent permitted by applicable law, Lessee hereby
waives any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.

Section 25.5. Amendments, Complete Agreements. Neither this Lease nor any of the
terms hereof may be terminated, amended, supplemented, waived or modified
orally, but may be terminated, amended, supplemented, waived or modified only by
an instrument in writing signed by the party against which the enforcement of
the termination, amendment, supplement, waiver or modification shall be sought
and, as required by the Mortgage or related documents, by the Lender. This Lease
is intended by the parties as a final expression of their lease agreement and as
a complete and exclusive statement of the terms thereof, all negotiations,
considerations and representations

 

42



--------------------------------------------------------------------------------

between the parties having been incorporated herein. No representations,
undertakings, or agreements have been made or relied upon in the making of this
Lease other than those specifically set forth herein.

Section 25.6. Headings. The Table of Contents and headings of the various
Articles and Sections of this Lease are for convenience of reference only and
shall not modify, define or limit any of the terms or provisions hereof.

Section 25.7. Counterparts. This Lease may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Section 25.8. Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State in which the Property is situated.

LESSOR AND LESSEE HEREBY SUBMIT TO NON-EXCLUSIVE PERSONAL JURISDICTION IN THE
COUNTY OF ALAMEDA, STATE OF CALIFORNIA AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE COUNTY OF ALAMEDA, STATE OF CALIFORNIA (AND ANY
APPELLATE COURTS TAKING APPEALS THEREFROM) FOR THE ENFORCEMENT OF SUCH PERSON’S
OBLIGATIONS HEREUNDER AND WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF
ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR THE PURPOSES OF
SUCH ACTION, SUIT, PROCEEDING OR LITIGATION TO ENFORCE SUCH OBLIGATIONS OF
LESSEE OR LESSOR. LESSOR AND LESSEE HEREBY WAIVE AND AGREE NOT TO ASSERT, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
LEASE (A) THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT
OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT
IT IS EXEMPT OR IMMUNE FROM EXECUTION, (B) THAT THE ACTION, SUIT OR PROCEEDING
IS BROUGHT IN AN INCONVENIENT FORUM OR (C) THAT THE VENUE OF THE ACTION, SUIT OR
PROCEEDING IS IMPROPER. LESSEE AND LESSOR EACH HEREBY EXPRESSLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATED TO THE
ENFORCEMENT OF THIS LEASE.

Section 25.9. Memorandum. Lessee and Lessor agree that a memorandum of this
Lease (and any amendment hereof) shall be executed and recorded, at Lessee’s
expense, in the land records of the jurisdiction in which the Property is
situate.

Section 25.10. Estoppel Certificates. Each party hereto agrees that at any time
and from time to time during the Lease Term (but on no more than two occasions
during each Lease Year), it will promptly, but in no event later than ten
(10) days after request by the other party hereto, execute, acknowledge and
deliver to such other party a certificate in the form of Exhibit B attached
hereto. In addition, each party agrees to include in such certificate such other
items as may be reasonably requested under the circumstances giving rise to the
delivery of such certificate. Such certificate may be relied upon by any bona
fide, permitted purchaser of, or mortgagee together with its successors and
assigns with respect to, Lessor’s or Lessee’s interest in the Property (direct
or indirect), or any prospective sublessee of Lessee in respect of all or a
portion of the Property.

 

43



--------------------------------------------------------------------------------

Section 25.11. Easements. So long as no Lease Event of Default has occurred and
is then continuing, and provided that no such action could in either the
Lender’s or Lessor’s reasonable judgment be expected to have a material adverse
effect upon Lessee’s ability to perform its obligations under the Lease, or on
the Fair Market Rental Value or Fair Market Sales Value of the Property, Lessor
will join with Lessee from time to time at the request of Lessee (and at
Lessee’s sole cost and expense) to:

(a) subject to the terms of Article 12, sell, assign, convey or otherwise
transfer an interest in any or all of the Property to any Person legally
empowered to take such interest under the power of eminent domain, and dedicate
or transfer unimproved portions of any or all of the Property for road, highway
or other public purposes;

(b) upon approval by Lessor, which approval may not be unreasonably withheld:
(i) grant new (or release existing) easements, servitudes, licenses, rights of
way and other rights and privileges in the nature of easements, with respect to
the Property, and (ii) execute amendments to any covenants and restrictions
affecting the Property; and

(c) execute and deliver any instrument, in form and substance reasonably
acceptable to Lessor, necessary or appropriate to make or confirm the grants,
releases or other actions described above in Section 25.11(a) and
Section 25.11(b).

Lessor agrees that it shall not grant any easements, licenses or other
possessory interests in the Property to any party without Lessee’s prior written
consent, which shall not be unreasonably withheld or delayed, provided, however,
Lessee’s consent shall not be required (i) during the continuation of a Lease
Event of Default, and (ii) to the extent such easement, license or other
possessory interest is required by law.

Section 25.12. No Joint Venture. Any intention to create a joint venture or
partnership relation between Lessor and Lessee is hereby expressly disclaimed.

Section 25.13. No Accord and Satisfaction. The acceptance by Lessor of any sums
from Lessee (whether as Rent or otherwise) in amounts which are less than the
amounts due and payable by Lessee hereunder is not intended, nor shall be
construed, to constitute an accord and satisfaction, or compromise, of any
dispute between such parties regarding sums due and payable by Lessee hereunder,
unless Lessor specifically deems it as such in writing.

Section 25.14. No Merger. In no event shall the leasehold interests, estates or
rights of Lessee hereunder, or of the Lender, merge with any interests, estates
or rights of Lessor in or to any and all of the Property, it being understood
that such leasehold interests, estates and rights of Lessee hereunder, and of
the Lender, shall be deemed to be separate and distinct from Lessor’s interests,
estates and rights in or to the Property, notwithstanding that any such
interests, estates or rights shall at any time or times be held by or vested in
the same person, corporation or other entity.

 

44



--------------------------------------------------------------------------------

Section 25.15. Lessor Bankruptcy. During the Lease Term the parties hereto agree
that if Lessee elects to remain in possession of any and all of the Property
after the rejection of the Lease by Lessor under Section 365(h) of the
Bankruptcy Code, all of the terms and provisions of this Lease shall be
effective during such period of possession by Lessee, including the Renewal
Terms and Lessee’s purchase rights hereunder, even if Lessor becomes subject to
a case or proceeding under the Bankruptcy Code prior to the commencement of any
such Renewal Term or the exercise by Lessee of such purchase rights.

Section 25.16. Naming and Signage of the Property. So long as Lessee (or a
sublessee) is the occupant of, at least, a majority of the Improvements located
on the Property, Lessee shall have the sole and exclusive right, at any time and
from time to time, to select the name or names of the Property and the
Improvements, and the sole and exclusive right to determine not to use any name
in connection with the Property, as well as all rights in respect of signage for
or in connection with the Property. Lessor shall not have or acquire any right
or interest with respect to any such name or names used at any time by Lessee,
or any trade name, trademark service mark or other intellectual property of any
type of Lessee. Lessor shall cooperate with Lessee to effectuate Lessee’s sign
rights hereunder, at no cost to Lessor. Lessee may install any sign or signs on
the Property as it elects, at its sole cost and in compliance with Applicable
Laws. Any signs installed by Lessee (other than those existing as of the
Commencement of the Term) shall be removed by Lessee at the expiration or
earlier termination of the Term, and Lessee shall repair any damage caused by
such removal.

Section 25.17. Expenses. Whenever this Lease provides for the reimbursement by
Lessee of costs and expenses of Lessor or any other party, then such
reimbursement obligation shall be limited to actual, out-of pocket third-party
costs and expenses including, but not limited to, reasonable attorneys’ fees. In
addition to any other costs payable hereunder by Lessee, Lessee acknowledges and
agrees that whenever (i) it seeks Lessor’s consent to an Alteration, (ii) it
makes a rejectable offer, (iii) Fair Market Sales Value, Fair Market Rental
Value or Base Rent during a Renewal Term need to be calculated, (iv) Lessee
assigns its lease (if such assignment requires Lessor’s consent), (v) Lessor is
asked to sign a landlord waiver with respect to Lessee’s personal property, or
(vi) a casualty or condemnation (or an Event of Loss) occurs, Lessee shall pay
all reasonable costs incurred by Lessor, arising out of the foregoing.

Section 25.18. Investments. Any moneys held by Lessor (or by the Lender or
Proceeds Trustee) pursuant to this Lease, including Section 12.4, shall, until
paid to Lessee, be invested by Lessor or the Proceeds Trustee, or by the Lender
(if there is one), in Permitted Investments. Any gain (including interest
received) realized as a result of any such investment shall be retained with,
and distributed and re-invested in the same manner, as the original principal
amount. Lessor (and the Lender) shall have no liability for any losses arising
from any such investments or reinvestments. At such time as there no longer
exists a requirement under this Lease for the Proceeds Trustee to hold such
amounts, such amounts, together with any income thereon, shall be disbursed to
Lessee.

Section 25.19. Further Assurances. Lessor and Lessee, at the cost and expense of
the requesting party (except as otherwise set forth in this Lease to the
contrary), will cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as any of the others
reasonably may request from time to time in order to carry out more

 

45



--------------------------------------------------------------------------------

effectively the intent and purposes of this Lease. Nothing herein shall obligate
Lessee to provide to Lessor or the Lender any proprietary or confidential
information relating to the manner, method and procedures of Lessee’s business
operations, or relating to Lessee’s business plan. Lessee also agrees to
cooperate with Lessor in determining how to allocate the purchase price paid for
the Property for purposes of depreciation, including review of the applicable
portions of Lessee’s books applicable to Lessee’s depreciation of the Property,
as prior owner and as Lessee.

Section 25.20. [Intentionally omitted]

Section 25.21. Independent Covenants. The covenants of Lessor and Lessee herein
are independent and several covenants and not dependent on the performance of
any other covenant in this Lease.

Section 25.22. Lessor Exculpation. Anything to the contrary in this Lease
notwithstanding, the covenants contained in this Lease to be performed by Lessor
shall not be binding on any member of Lessor in its or his or her individual
capacity, but instead said covenants are made for the purpose of binding only
all of Lessor’s right, title and interest in and to the Property, and none of
Lessor or any of its Affiliate or any of its successors and assigns shall have
any liability under this Lease in excess of, and Lessee shall have no recourse
under this Lease against Lessor or any Affiliate of it except for Lessor’s
interest (to the extent not pledged or assigned), the Property, Net Proceeds and
Rent.

Section 25.23. Remedies Cumulative. To the extent permitted by, and subject to
the mandatory requirements of, Applicable Laws, each and every right, power and
remedy herein specifically given to the Lessor or otherwise in this Lease shall
be cumulative and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by Lessor. No delay or omission by
Lessor in the exercise of any right, power or remedy or in the pursuit of any
remedy shall impair any such right, power or remedy or be construed to be a
waiver or any default on the part of Lessee or to be an acquiescence therein.
Lessor’s consent to any request made by Lessee shall not be deemed to constitute
or preclude the necessity for obtaining Lessor’s consent, in the future, to all
similar requests. No waiver by Lessor of any default shall in any way be, or be
construed to be, a waiver of any future or subsequent default.

Section 25.24. Holding Over. Subject to Section 12.1 and the last sentence of
Section 10.1(b) Lessee covenants that if for any reason Lessee or any subtenant
of Lessee shall fail to vacate and surrender possession of a Property or any
part thereof, in the condition required herein, on or before the expiration or
earlier termination of this Lease and the Term, then Lessee’s continued
possession of the Property shall be as a tenant at sufferance, during which
time, without prejudice and in addition to any other rights and remedies Lessor
may have hereunder or at law, Lessee shall pay to Lessor an amount equal to:
(a) one hundred twenty-five percent (125%) of the total monthly amount of Rent
payable hereunder immediately prior to such termination (the “Existing Rent”)
for the first ninety (90) days during which Lessee holds over, and (b) one
hundred fifty percent (150%)

 

46



--------------------------------------------------------------------------------

of the Existing Rent thereafter. The provisions of this Section shall not in any
way be deemed to (i) permit Lessee to remain in possession of the Property after
the expiration date or sooner termination of this Lease, or (ii) imply any right
of Lessee to use or occupy the Property upon expiration or termination of this
Lease and the Term and no acceptance by Lessor of payments from Lessee after the
expiration date or sooner termination of the Term shall be deemed to be other
than on account of the amount to be paid by Lessee in accordance with the
provisions of this Section. Lessee’s obligations under this Section shall
survive the expiration or earlier termination of this Lease.

Section 25.25. Survival. The following provisions shall survive the termination
of this Lease: (i) Sections 3.5, 6.1, 8.4, 8.5, 8.6 (only with respect to
Impositions arising during the Term) 8.7, 8.8, 17.2, 22.1, Articles 7, 10, 19
and 25 to the extent relating to unfulfilled obligations of Lessee arising or
occurring prior to the date of termination of this Lease, and (ii) any provision
of this Lease pursuant to which the Lessor or Lessee had an existing obligation
which was unsatisfied at the time of termination of this Lease and remains
unsatisfied, including, without limitation, to the extent there was any
unsatisfied obligation under, Sections 12.1, and Article 3, provided, however,
that nothing in this Section 25.25 shall be deemed to extend any applicable
statute of limitations.

Section 25.26. [Intentionally Omitted]

Section 25.27. Lease Subordinate. This Lease, the leasehold estate of Lessee
created hereby and all rights of Lessee hereunder are and shall be subject and
subordinate to the Mortgage and to all renewals, modifications, consolidations,
replacements and extensions of the Mortgage, subject to the parties executing a
subordination, non-disturbance and attornment agreement in the form attached
hereto as Exhibit D. Such agreement shall provide that, so long as no Lease
Event of Default has occurred and is continuing, Lessee’s occupancy and use of
the Property pursuant to the terms of this Lease shall not be disturbed and
Lessee’s rights under this Lease are and shall always be subordinate to the
Mortgage and to all renewals, modification, consolidation, replacements and
extension of the Mortgage.

Section 25.28. Lessor Representation. The Lease has been duly authorized by all
necessary action on the part of Lessor and has been duly executed and delivered
by Lessor, and the execution, delivery and performance thereof by Lessor will
not, (i) require any consent or approval of any Person, other than such consents
and approvals as have been obtained, (ii) contravene any Applicable Law binding
on Lessor or the organizational documents of Lessor or (iii) contravene or
result in any breach of or constitute any default under Lessor’s organizational
documents, or any indenture, mortgage, loan agreement, contract, partnership or
joint venture agreement, lease or other agreement or instrument to which Lessor
is a party or by which Lessor is bound.

Section 25.29. Leasehold Financing. During the entire Lease Term as such Lease
Term may be extended Lessee shall not be permitted to obtain a loan using this
Lease or Lessee’s interest in the Property as collateral therefore.

Section 25.30. Direct Lease. If the Ground Lease is terminated for any reason
during the Lease Term, this Agreement shall continue in full force and effect as
a direct lease between Lessee and Ground Lessor subject to the terms and
conditions of the Recognition and Attornment Agreement attached hereto and
incorporated herein as Exhibit E.

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have duly authorized, executed and
delivered this Lease as of the date first hereinabove set forth.

 

LESSOR: INLAND WESTERN STOCKTON GROUND TENANT, L.L.C, a Delaware limited
liability company   By:  

  Inland Western Retail Real Estate Trust,

  Inc., a Maryland corporation, its sole

  member

        By:  

/s/ G. Joe Cosenza

        Name:   G. Joe Cosenza         Title:   Authorized Representative
LESSEE: COST PLUS, INC., a California corporation By:  

/s/ Tom Willardson

Name:   Tom Willardson Title:   Executive Vice President and   Chief Financial
Officer

 

48



--------------------------------------------------------------------------------

APPENDIX A

[Definitions]

Unless otherwise specified or the context otherwise requires:

(a) any term defined below by reference to another instrument or document shall
continue to have the meaning ascribed thereto whether or not such other
instrument or document remains in effect;

(b) words which include a number of constituent parts, things or elements, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole;

(c) references to any Person include such Person’s successors and assigns and in
the case of an individual, the word “successors” includes such Person’s heirs,
devisees, legatees, executors, administrators and personal representatives;

(d) words importing the singular include the plural and vice versa;

(e) words importing a gender include any gender;

(f) the words “consent”, “approve”, “agree” and “request”, and derivations
thereof or words of similar import, mean the prior written consent, approval,
agreement or request of the Person in question;

(g) a reference to a part, clause, party, section, article, exhibit or schedule
is a reference to a part and clause of, and a party, section, article, exhibit
and schedule to, the document referenced;

(h) a reference to any statute, regulation, proclamation, ordinance or law
includes all statutes, regulations, proclamations, ordinances or laws varying,
consolidating or replacing them, and a reference to a statute includes all
regulations, proclamations and ordinances issued or otherwise applicable under
that statute;

(i) a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document;

(j) a reference to a party to a document includes that party’s successors and
permitted delegees and/or assigns,

(k) the words “including” and “includes,” and words of similar import, shall be
deemed to be followed by the phrase “without limitation”;

(l) the words “hereof” and “hereunder,” and words of similar import, shall be
deemed to refer to the Lease as a whole and not to the specific section or
provision where such word appears;

 

A-1



--------------------------------------------------------------------------------

(m) unless the context shall otherwise require, a reference to the “Property” or
“Improvements” shall be deemed to be followed by the phrase “or a portion
thereof”;

(n) the Schedules and Exhibits of the Lease are incorporated herein by
reference;

(o) the titles and headings of Articles, Sections, Schedules, Exhibits,
subsections, paragraphs and clauses are inserted as a matter of convenience and
shall not affect the construction of the Lease;

(p) all obligations of the Lessor under the Mortgage and any related documents
shall be satisfied by the Lessor at Lessor’s sole cost and expense;

“Actual Knowledge” with respect to any Person, shall mean the present,
conscious, actual knowledge of, or receipt of notice by, (i) senior officers of
such Person or the officers or employees of such Person charged with the
oversight on its behalf of the Overall Transaction or (ii) with respect to a
matter covered by a representation and warranty, the property or asset manager
having responsibility for the matters covered by such representation and the
person to whom such manager reports. Actual Knowledge of Lessee as of the
Closing Date shall be as set forth in Section 20.1 of the Lease with respect to
the matters represented in the Lease as of the Closing Date.

“Address” shall mean, subject to the rights of the party in question to change
its Address in accordance with the terms of the Lease:

 

(i)

   with respect to Lessee:   Cost Plus, Inc.      3610 South Airport Way     
Stockton, California 95206    with a copy to:   Cost Plus, Inc.      200 Fourth
Street      Oakland, California 94607      Attention: Real Estate Department   
with a copy to:   Cooper, White & Cooper LLP      201 California Street, 17th
Floor      San Francisco, California 94111      Attention: Beau Simon

(ii)

   with respect to Lessor:   Inland Western Stockton Ground Tenant, L.L.C.     
c/o The Inland Real Estate Group, Inc.      2901 Butterfield Road      Oak
Brook, Illinois 60523      Attention: Roberta Matlin    with a copy to:   The
Inland Real Estate Group, Inc.      2901 Butterfield Road      Oak Brook,
Illinois 60523      Attention: Robert H. Baum, General Counsel

 

A-2



--------------------------------------------------------------------------------

  and with a copy to:    Inland Western Stockton Airport Way, L.L.C.      c/o
The Inland Real Estate Group, Inc.      2901 Butterfield Road      Oak Brook, IL
60523      Attention: Roberta Matlin

“Affected Property” shall have the meaning specified in Section 12.1 of the
Lease.

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with, such person and shall
include, if such Person is an individual, members of the Family of such Person
and trusts for the benefit of such individual or Family members. For purposes of
this definition, the term, “control” (including the correlative meanings of the
terms “controlling” “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.

“Alterations” shall mean alterations, improvements, installations, demolitions,
modifications, changes and additions to the Property, but shall not include
Lessee’s Equipment and Personalty.

“Applicable Laws” shall mean (i) all existing and future applicable laws
(including common laws), rules, regulations, statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations
by, any Governmental Authorities, and applicable judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
administrative, judicial or quasi-judicial tribunal or agency of competent
jurisdiction (including those pertaining to the environment and those pertaining
to the construction, use or occupancy of the Property), and (ii) any reciprocal
easement agreement, covenant, other agreement or deed restriction or easement of
record affecting the Property as of the date hereof or subsequent hereto
pursuant to the terms of the Lease (but excluding for purposes of this
definition the Mortgage and related debt documents). Applicable Laws include
Environmental Laws.

“Appraisal Procedure” shall mean the following procedure for determining any one
or more of the Fair Market Sales Value of the Property, the Fair Market Rental
Value of the Property or any other amount which may, pursuant to any provision
of this Lease, be determined by the Appraisal Procedure: one Qualified Appraiser
shall be chosen by the Lessor and one Qualified Appraiser shall be chosen by
Lessee. If the Lessee or Lessor fails to choose a Qualified Appraiser within
twenty (20) Business Days after written notice from the other party of the
selection of its Qualified Appraiser followed by a second notice (which notice
shall specifically state that failure to select a Qualified Appraiser within ten
(10) Business Days shall prohibit appointment of a Qualified Appraiser by the
addressed party) given at least ten (10) Business Days prior to the expiration
of such twenty-day period, then the appraisal by such appointed Qualified
Appraiser shall be binding on the parties. If the two Qualified Appraisers
cannot agree on a value within twenty (20) Business Days after the appointment
of the Second Qualified Appraiser, then a third Qualified Appraiser shall be
selected by the two Qualified Appraisers or, failing agreement as to such third
Qualified

 

A-3



--------------------------------------------------------------------------------

Appraiser within thirty (30) Business Days after the appointment of the Second
Qualified Appraiser, by the American Arbitration Association office in San
Francisco, California. The appraisals of the three Qualified Appraisers shall be
given within twenty (20) Business Days of the appointment of the third Qualified
Appraiser and the appraisal of the Qualified Appraiser most different from the
average of the other two shall be discarded and such average of the remaining
two Appraisers shall be binding on the parties; provided that if the highest
appraisal and the lowest appraisal are equidistant from the third appraisal, the
third appraisal shall be binding on the parties. The fees and expenses of the
Qualified Appraiser appointed by a party shall be paid by such party (such fees
and expenses not being indemnifiable by Lessee); the fees and expenses of the
third Qualified Appraiser shall be divided equally between the two parties,
except that all fees and expenses of all the Qualified Appraisers shall be paid
by Lessee in the case of an appraisal or determination under Article 17 of the
Lease.

“Approved Environmental Consultant” shall mean any environmental consultant to
Lessee of national standing and reasonably approved by Lessor.

“Authorized Officer” shall mean with respect to a Person if the Person is not an
individual, any officer or principal of the Person, any trustee of the Person
(if the Person is a trust), any general partner or joint venturer of the Person
(if the Person is a partnership or joint venture) or any manager or member that
is a manager of the Person (if the Person is a limited liability company) who
shall be duly authorized to execute the Lease.

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978 as amended and as
may be further amended.

“Base Rent” subject to modifications of the terms upon completion of
Improvements pursuant to the provisions of Article 3 shall mean, for the Base
Term, the rent payable pursuant to Section 3.1 of the Lease and, for any Renewal
Term, the rent payable pursuant to Article 5 of the Lease as such amounts may be
adjusted from time to time.

“Base Term” shall mean the period commencing on the Closing Date and ending on
April 30, 2026, or such shorter period as may result from earlier termination of
the Lease as provided therein. At any time prior to the commencement of the
tenth (10th) Lease year, Lessee shall have the one time right to terminate the
Lease upon delivery of, at least, one (1) year’s prior written notice to Lessor
provided in no event shall the Base Term be less than ten (10) years. The
failure of Lessee to exercise its one time right to terminate the Lease prior to
the commencement of the tenth (10) Lease Year in the manner set forth above,
shall be deemed a waiver of Lessee’s rights of early termination hereunder.
Notwithstanding the foregoing upon completion of the Improvements pursuant to
the provisions of Article 3 the Lessee’s right to terminate the Lease upon
delivery of, at least, one (1) year’s prior written notice to Lessor shall not
apply until ten (10) years following the modification of the Lease upon
completion of construction of the Improvements and increase of Base Rent all as
set forth in Article 3.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized to be closed in the State of California or the State
of Illinois.

 

A-4



--------------------------------------------------------------------------------

“Casualty” shall mean any damage or destruction caused to the Property by any
reason, whether or not constituting an Event of Loss.

“Claims” shall mean Liens (including, without limitation, lien removal and
bonding costs) liabilities, obligations, damages, losses, demands, penalties,
assessments, payments, fines, claims, actions, suits, judgments, settlements,
costs, expenses and disbursements (including, without limitation, reasonable,
actually-incurred legal fees and expenses and costs of investigation and
Remedial Action) of any kind and nature whatsoever.

“Closing Date” shall mean April 7, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Condemnation” shall mean any condemnation, requisition or other taking or sale
of the use, occupancy or title to any or all of the Property, by or on account
of any eminent domain proceeding or other action by any Governmental Authority
or other Person under the power of eminent domain or otherwise or any transfer
in lieu of or in anticipation thereof.

“Default Rate” shall mean three percent (3%) above the annual rate of interest
set by Citibank, N.A. (or any successor thereto) as its “Prime Rate” from time
to time.

“Environmental Laws” shall mean all federal, state or local laws, ordinances,
rules, orders, statutes, decrees, judgments, injunctions, codes, regulations and
common law (a) relating to the environment, human health or natural resources;
(b) regulating, controlling or imposing liability or standards of conduct
concerning Hazardous Materials; (c) relating to the remediation of the Mortgaged
Property, including investigation, response, clean-up, remediation, prevention,
mitigation or removal of Hazardous Materials; or (d) requiring notification or
disclosure of releases of Hazardous Materials or any other environmental
conditions on the Mortgaged Property, as any of the foregoing may have been or
may be amended, supplemented or supplanted from time to time, including the
Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. §§ 6901 et
seq., as amended by the Hazardous and Solid Waste Amendments of 1984, the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601
et seq. (“CERCLA”), the Hazardous Materials Transportation Act of 1975, 49
U.S.C. §§ 1801-1812, the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2671,
the Clean Air Act, 42 U.S.C. §§ 7041 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. §§ 136 et seq., as any of the foregoing may have
been or may be amended, supplemented or supplanted from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.]

“Event of Loss” shall mean (y) the damage, by fire or otherwise, and whether
total or partial, that (A) the Lessee in its reasonable discretion shall
determine that as a result of such damage the Property is no longer useful for
its intended purpose, and (B) the cost of repair or restoration would exceed
twenty-five percent (25%) of the appraised value for the Improvements on the
Closing Date, (z) the permanent or material taking by Condemnation effecting
(A) title to all or substantially all of the Property, or (B) the principal
points of ingress or egress of the Property to public roadways, or

 

A-5



--------------------------------------------------------------------------------

(C) such a material part of the Land or the Improvement so as to have a material
and adverse effect on the business of the Lessee as conducted from the Property.
Any decision regarding whether the Property is no longer useful for its intended
purpose shall be made by Lessee in good faith and evidenced by an Officer’s
Certificate of Lessee delivered to Lessor and the Lender.

“Excepted Payments” shall mean and include (i) the amount by which Base Rent
exceeds all amounts then due and payable under any debt documents, any amount
payable to Lessor as a reimbursement for losses suffered by Lessor pursuant to
Section 12.1 above and any other amounts payable directly to Lessor under
Article 18 or 19 as set forth in the Lease, (ii) proceeds of public liability or
property damage insurance maintained under the Lease solely for the benefit of
any Person other than the Lender, and (iii) any payment required under the Lease
to be made directly by Lessee to a third party such as taxes, utility charges,
ground rent, if any, and similar payments.

“Existing Rent” shall have the meaning specified in Section 25.24 of the Lease.

“Fair Market Rental Value” with respect to any Property shall mean the fair
market monthly rental value that would be obtained in an arm’s-length
transaction between an informed and willing lessee and an informed and willing
lessor, in either case under no compulsion to lease, and neither of which is
related to Lessor or Lessee, for the lease of such Property on the terms set
forth in the Lease, and taking into consideration the fact that no brokerage
commission will be payable, and that Lessee will not be receiving any tenant
improvement allowance, period of free rent, or other economic concession. Such
fair market rental value shall be calculated as the value for the use of such
Property assuming that such Property is in the condition and repair required to
be maintained by the terms of the Lease, including, without limitation, in
compliance with all Applicable Laws and assuming no Hazardous Materials present
in, on, under or about the Property.

“Fair Market Sales Value” with respect to any Property shall mean the fair
market sales value that would be obtained in an arm’s-length transaction between
an informed and willing buyer and an informed and willing seller, under no
compulsion, respectively, to buy or sell, and neither of which is related to
Lessor or Lessee, for the purchase of the Property. Such Fair Market Sales Value
shall be calculated as the value for such Property using the same methodology as
used in the appraisal delivered on or before the Closing Date and assuming that
the Property is in the condition and repair required to be maintained by the
terms of the Lease, including, without limitation, in compliance with all
Applicable Laws and assuming no Hazardous Materials present in, on, under or
about the Property.

“Family” shall mean, as to any Person, such Person’s grandparents, all lineal
descendants of such Person’s grandparents, Persons adopted by, or stepchildren
of, any such grandparent or descendant and Persons currently married to, or who
are widows or widowers of, any such grandparent, descendant, adoptee or
stepchild.

“Final Payment Date” shall have the meaning specified in Section 17.1(e) of the
Lease.

“Fixtures” shall have the meaning specified in the term “Property”.

 

A-6



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time, consistently applied.

“Governmental Action” shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declarations of or
with, or required by, any Governmental Authority, or required by any Applicable
Laws, and shall include, without limitation, all citings, environmental and
operating permits and licenses that are required for the use, occupancy, zoning
and operation of the Property.

“Governmental Authority” shall mean any federal, state, county, municipal or
other governmental or regulatory authority, agency, board, body, commission,
instrumentality, court or quasi governmental authority (or private entity in
lieu thereof).

“Hazardous Material” shall mean any substance (whether solid, liquid or gas),
pollutant, contaminant, waste or material (including those that are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous or considered pollutants including petroleum,
its derivatives, by-products and other hydrocarbons and asbestos), in each case
that is or becomes regulated by any Governmental Authority, including any
agency, department, commission, board or instrumentality of the United States
and/or each State in which the Property is situated, or that may form the basis
of liability under any Environmental Law.

“Impositions” shall mean, collectively, all real estate taxes on the Property,
all ad valorem, sales and use, gross receipts, transaction privilege, rent or
similar taxes levied or incurred with respect to the Property, or the use,
lease, ownership or operation thereof, personal property tax on any property
covered by the Lease that is classified by government authorities as personal
property, assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed within the Lease Term), water,
sewer, utilities or other rents and charges, excises, levies, fees and all other
governmental charges of any kind or nature whatsoever, general or special,
foreseen or unforeseen, ordinary or extraordinary, with respect to the Property
or any part thereof and/or the Rent, including all interest and penalties
thereon, which at any time prior to, during or with respect to the Lease Term
may be assessed or imposed on or with respect to or be a Lien upon Lessor or the
Property or any part thereof or any rent therefrom or any estate, title or
interest therein. Impositions shall exclude, however, and nothing contained in
the Lease or any debt documents or related Mortgage shall be construed to
require Lessee to pay, (i) any tax imposed on Lessor, or the Lender based on the
net income of Lessor, or the Lender or any transfer tax imposed on Lessor, the
Lender or any other Person, except to the extent that any tax described in this
clause (i) is levied, assessed or imposed as a total or partial substitute for a
tax, assessment, levy or charge upon the Property, the Rent or any part thereof
or interest therein which Lessee would otherwise be required to pay thereunder;
(ii) any tax imposed with respect to the sale, exchange or other disposition by
(A) Lessor of the Property or (B) the Lender of its debt; or (iii) any gross
receipts, transaction privilege, rent or similar tax, assessment, levy or charge
upon Lessor, the Property, the Rent or any part of any thereof or interest
therein, but solely to the extent that the same is levied, assessed or imposed
as a total or partial substitute for a tax, assessment, levy or charge described
in clause (i) or clause (ii) which Lessee would otherwise not be required to pay
hereunder.

 

A-7



--------------------------------------------------------------------------------

“Improvements” shall have the meaning specified in the term “Property”.

“Indemnitee” shall mean the Lessor, its member, the Lender, any trustee under a
Mortgage which is a deed of trust, and each of their Affiliates and their
respective officers, directors, employees, shareholders, members or partners.

“Indemnitee’s Group” shall mean, with respect to a particular Indemnitee, such
Indemnitee (including its Affiliates and their respective officers, directors,
employees, agents, shareholders, trustees, members or partners) and their
successors and assigns.

“Inspecting Parties” shall have the meaning specified in Article 15 of the
Lease.

“Land” shall have the meaning specified in the term “Property”.

“Lease” shall mean the Lease Agreement dated as of the Closing Date between
Lessor, as lessor, and Lessee, as lessee.

“Lease Default” shall mean any event, condition or failure which, with notice or
lapse of time or both, would become a Lease Event of Default.

“Lease Event of Default” shall have the meaning specified in Article 16 of the
Lease.

“Lease Term” shall mean the full term of the Lease, including the Base Term and
any Renewal Terms as to which Lessee exercises a renewal option pursuant to
Article 5 of the Lease, or such shorter period as may result from earlier
termination of the Lease as provided therein.

“Lease Year” shall mean each consecutive period of twelve (12) full calendar
months occurring after the Closing Date, provided, however, that, if the Closing
Date shall not be the first day of a month, then the first Lease Year shall also
include the partial month in which the Closing Date occurs.

“Lender” shall mean, from time to time, the holder of the first lien Mortgage on
the Property. During periods when there is no Lender, references herein to
Lender shall have no force or effect.

“Lessee” shall mean the Lessee named in the Lease to which this Appendix is
attached.

“Lessee’s Equipment and Personalty” shall mean all furniture, equipment and
personal property of Lessee, which includes, without limitation, inventory,
racking, shelving, conveyer equipment, lifts, cabling, antennae, machinery, air
compressors, battery chargers, communication equipment, data cabinets, automated
teller machines, hoist equipment, lockers, plug-in light fixtures, propane
tanks, storage racks, trash compactors, signs, desks, movable partitions,
vending machines, computer software and hardware, movable storage and utility
rooms and removable trade fixtures and equipment, even if bolted or otherwise
affixed to the floors, including, without limitation, telecommunication
switches, in each case, as now or may hereafter exist in or on any of the
Improvements and any other personal property owned by Lessee or a sublessee of
Lessee or other occupant of the Property. In no case shall Lessee’s Equipment
and Personalty include fixtures or built-in heating, ventilating,
air-conditioning, and electrical equipment (including power panels) to be
utilized in connection with the operation of the Property.

 

A-8



--------------------------------------------------------------------------------

“Lessor” shall mean the Lessor named in the Lease to which this Appendix is
attached.

“Lessor Liens” shall mean Liens on or against the Property or the Lease or any
payment of Rent (a) which result from any act of, or any Claim against, Lessor,
or which result from any violation by Lessor of any of the terms of the Mortgage
or any related debt documents, other than a violation due to a default by Lessee
under the Lease, (b) which result from Liens in favor of any taxing authority by
reason of any tax owed and payable by Lessor, except that Lessor Liens shall not
include any Lien resulting from any tax for which Lessee is obligated to
indemnify Lessor until such time as Lessee shall have already paid to or on
behalf of Lessor the Tax or the required indemnity with respect to the same, or
(c) which result from any expenses owed, caused or occasioned by Lessor or any
of its employees, contractors or agents which are not indemnified by Lessee
pursuant to Section 19.1 of the Lease, but shall exclude Permitted Liens and any
Liens created by the Mortgage and any other debt documents, except to the extent
any such Lien arises by the Lender’s payment of any of the foregoing.

“Lien” shall mean any lien, mortgage, pledge, charge, security interest or
encumbrance of any kind, or any other type of preferential arrangement that has
the practical effect of creating a security interest, including, without
limitation, any thereof arising under any conditional sale agreement, capital
lease or other title retention agreement.

“Material” as used to describe Lessee’s compliance requirement in Section 8.5 of
the Lease shall mean that the failure to so comply may reasonably be expected to
result in material risk of (i) physical injury or illness to any individual,
(ii) criminal liability, or (iii) fines or Remedial Action or compliance costs
in excess of $500,000.00.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean a first lien deed of trust or mortgage (together with any
related assignment of rents) between the Lessor, as mortgagor or trustor, and
the Lender, as mortgagee or beneficiary, and as the same may be renewed,
amended, modified, consolidated, replaced or extended from time to time. During
periods when there is no Mortgage, references in the Lease to the Mortgage shall
have no force or effect.

“Mortgaged Property” shall mean the Mortgaged Property or Trust Property, as
defined in the Mortgage.

“Net Casualty Proceeds” shall mean the compensation and/or insurance payments
(whether received from a third party insurance company or from Lessee because it
has self-insured) net of the reasonable expenses of collecting such amounts
incurred by the Lessor and Lender if a Lease Event of Default exists, received
by the Lender, the Lessor or the Lessee in respect of the Property by reason of
and on account of an Event of Loss described in clause (y) of the definition
thereof or a casualty.

 

A-9



--------------------------------------------------------------------------------

“Net Condemnation Proceeds” shall mean any award or compensation net of the
reasonable expenses of collecting such amounts incurred by the Lessor and the
Lender if a Lease Event of Default exists, received by the Lender, the Lessor or
the Lessee in respect of the Property by reason of and on account of a
Condemnation.

“Net Proceeds” shall mean Net Casualty Proceeds and Net Condemnation Proceeds.

“Nonseverable” shall describe an Alteration or part of an Alteration which
cannot be removed from the existing Improvements or the Land without causing
material damage to the Property; provided that Lessee’s Equipment and Personalty
shall not be construed as Nonseverable.

“Officer’s Certificate” of a Person or any Person signing on behalf of a Person
shall mean a certificate signed, in the case of a partnership, by a general
partner of such partnership, or in the case of a corporation, by an Authorized
Officer of such Person, or, in the case of a limited liability company, by the
manager of such limited liability company.

“Overall Transaction” shall mean all the transactions and activities referred to
in or contemplated by the Lease.

“Permits” shall mean as to the Property all licenses, authorizations,
certificates, variances, concessions, grants, registrations, consents, permits
and other approvals issued by a Governmental Authority now or hereafter
pertaining to the ownership, management, occupancy, use or operation of such
Premises, including certificates of occupancy.

“Permitted Encumbrances” shall mean the easements, rights of way, reservations,
servitudes and rights of others against the Property which are listed in the
title policy issued to the Lessor by the Title Insurance Company on the Closing
Date.

“Permitted Investments” shall mean any one or more of the following obligations
or securities having (a) a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (b) bearing interest that may either be
fixed or variable but which is tied to a single interest rate index plus a
single fixed rate spread (if any) and move proportionately with that index, and
(c) having the required ratings, if any, provided for in this definition:

(i) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America or any agency or
instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America that mature
in thirty (30) days or less after the date of issuance and that does not have a
“r” highlighter affixed to its rating;

(ii) time deposits, unsecured certificates of deposit, or bankers’ acceptances
that mature in thirty (30) days or less after the date of issuance and are
issued or held by any depository institution or trust company (including the
Lender) incorporated or organized under the laws of the United States of America
or any State thereof and subject to supervision and examination by federal or
state banking authorities, so long as the commercial paper or other short-term
debt obligations of such depository institution or trust company are rated at
least “A-1” and “P-1” by Standard & Poor’s and Moody’s, respectively, or such
other rating as would not result in the downgrading, withdrawal or qualification
of the then current rating assigned by the Rating Agencies to the Pass-Through
Certificates, as evidenced in writing and that does not have a “r” highlighter
affixed to its rating;

 

A-10



--------------------------------------------------------------------------------

(iii) repurchase agreements or obligations with respect to any security
described in clause (i) above where such security has a remaining maturity of
thirty (30) days or less and where such repurchase obligation has been entered
into with a depository institution or trust company (acting as principal)
described in clause (ii) above;

(iv) debt obligations bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof which mature in thirty (30) days or less from the date of
issuance, which debt obligations have ratings from Moody’s and Standard & Poor’s
in the highest category possible, or such other rating as would not result in
the downgrading, withdrawal or qualification of the then-current rating assigned
by the Rating Agencies to any Pass-Through Certificate as specified in writing
by the Rating Agencies and that does not have a “r” highlighter affixed to its
rating; provided, however, that securities issued by any particular corporation
will not be Permitted Investments to the extent that investment therein will
cause the then-outstanding principal amount of securities issued by such
corporation and held in the accounts established hereunder to exceed 10% of the
sum of the aggregate principal balance and the aggregate principal amount of all
Permitted Investments in such accounts; and

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations) payable on demand or on a specified date
maturing in thirty (30) days or less after the date of issuance thereof and
which is rated in the highest category possible by Moody’s and Standard & Poor’s
and that does not have a “r” highlighter affixed to such rating.

“Permitted Liens” shall mean:

(a) the respective rights and interests of the Lessee, the Lessor and the Lender
under the Lease and any Mortgage,

(b) Liens for Taxes either not yet due or being contested in good faith and by
appropriate proceedings, so long as such proceedings shall not involve any
danger of the sale, forfeiture or loss of any part of the Property, title
thereto or any interest therein (other than to a de minimis extent) and are
undertaken in accordance with the terms of any documents securing the Lender’s
loan to Lessor, (including, without limitation, posting of any bonds or other
collateral to the extent required by such documents),

(c) materialmen’s, mechanics’, workers’, repairmen’s, employees or other like
Liens for amounts either not yet due or being contested in good faith and by
appropriate proceedings so long as such proceedings shall not involve any danger
of the sale, forfeiture or loss of any part of the Property, title thereto or
any interest therein (other than to a de minimis extent), provided

Lessee agrees that it shall pay, discharge or record or bond any such lien
within sixty (60) days after Lessee receives notice thereof, if Lessee does not
have a Required Rating equal to or greater than the Trigger Rating, or if a
Lease Event of Default under Section 16.1(a), (b) or (c) exists,

(d) Liens arising out of judgments or awards with respect to which at the time
an appeal or proceeding for review is being prosecuted in good faith and either
which have been bonded or for the payment of which adequate reserves shall have
been provided to Lessor’s reasonable satisfaction, provided that if the
long-term unsecured debt of Lessee shall not have a Required Rating of at least
the Trigger Rating, then any such amount in excess of $500,000.00 (unless Lessee
is insured therefor), shall be bonded or discharged by Lessee within thirty
(30) days after Lessee’s knowledge thereof,

 

A-11



--------------------------------------------------------------------------------

(e) easements, rights of way, reservations, servitudes and rights of others
against the Property which are granted pursuant to Section 25.11 of the Lease
and which could not reasonably be expected to have a material adverse effect on
the Property,

(f) Permitted Encumbrances, and

(g) assignments and subleases expressly permitted by the Lease.

No lien, judgment, charge or other agreement shall be deemed to be Permitted
Lien if such lien, judgment, charge or other agreement, individually or in the
aggregate with other liens, judgments, charges or agreements, materially and
adversely affect (i) the value of the Property, (ii) Lessee’s ability to pay all
Rent, as and when due hereunder, or (iii) Lessee’s right to use and operate the
Property.

“Permitted Use” shall have the meaning given to such term in Section 8.1 of the
Lease.

“Person” shall mean individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
non-incorporated organization or government or any agency or political
subdivision thereof.

“Proceeds Trustee” shall mean the Lender or, if the Property shall not at the
time in question be encumbered by a Mortgage, a federally insured bank or other
financial institution, selected by Lessor and reasonably satisfactory to Lessee.

“Property” shall mean the real property whose parcel or parcels of land are
described on Exhibit A to the Lease (the “Land”); together with all buildings,
structures, and other improvements of every kind situated on the Land or to be
constructed pursuant to the provisions of Article 4 (collectively, the
“Improvements”); together with all easements, rights and appurtenances relating
to the Land or the Improvements; and together with all fixtures, including all
components thereof, on and in respect to the Improvements, including, without
limitation, all built-in refrigeration and freezer equipment used in the
operation of the Property, together with all replacements, modifications,
alterations and additions thereto (collectively, the “Fixtures”), provided that
in no event shall “Property” include Lessee’s Equipment and Personalty.

“Qualified Appraiser” means an independent nationally recognized appraiser who
shall be a member of The Appraisal Institute (or its successor organization)
with not less than five (5) years experience appraising properties similar to
the Property in the market in which the Property is located.

“Rating Agencies” shall mean Moody’s and Standard & Poor’s.

“Reference Rate” shall mean on any day, the rate at which prepayments would be
discounted under any note secured by a Mortgage (or if no Mortgage is in effect,
the rate at which prepayments would by discounted under the note secured by the
Mortgage in effect on or promptly following the Closing Date).

 

A-12



--------------------------------------------------------------------------------

“Release” shall mean the release or threatened release of any Hazardous Material
into or upon or under any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage, leakage, seepage, leaching, dumping,
pumping, pouring, escaping, emptying, placement and the like.

“Remedial Action” means the investigation, response, clean-up, remediation,
prevention, mitigation or removal of contamination, environmental degradation or
damage caused by, related to or arising from the existence, generation, use,
handling, treatment, storage, transportation, disposal, discharge, Release
(including a continuous Release), or emission of Hazardous Materials, including,
without limitation, investigations, response, removal, monitoring and remedial
actions under CERCLA; corrective action under the Resource Conservation and
Recovery Act of 1976, as amended, the investigation, removal or closure of any
underground storage tanks, and any related soil or groundwater investigation,
remediation or other action, and investigation, clean-up or other actions
required under or necessary to comply with any Environmental Laws.

“Renewal Term” shall have the meaning specified in Section 5.1 of the Lease.

“Rent” shall mean Base Rent and Supplemental Rent, collectively.

“Rent Collection Account” shall mean the account established by the Lender from
time to time, and to which Lessee is directed to make all payments of Rent due
to the Lender.

“Rent Payment Dates” shall mean the 1st day of each month during the Lease Term,
commencing May 1, 2006, provided, however, in the event such date is not a
Business Day, the Rent Payment Date shall be the immediately following Business
Day; provided further, however that Base Rent for the period commencing on the
Closing Date and terminating on April 30, 2006 shall be payable in advance on
the Closing Date.

“Required Rating” shall mean a rating of the Lessee at the level set forth in
the Lease as required for Lessee to have the benefit conferred, issued by
Standard & Poors and Moody’s (or any replacement of either of them made by the
Lender (in which case the rating shall be the equivalent)).

“Restoration Fund” shall have the meaning specified in Section 12.4(a) of the
Lease.

“Sale and Purchase Agreement” shall mean the Purchase and Sale Agreement dated
as of April 7, 2006 between Lessee’s as Seller and Inland Real Estate
Acquisitions, Inc. as Purchaser.

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.

“Stipulated Loss Value” shall mean $36,025,000 (110% of the purchase set forth
in the Sale and Purchase Agreement.)

“Stipulated Loss Value Date” shall have the meaning specified in Section 12.1(i)
of the Lease, and after expiration of the Base Term shall mean the first day of
each month during a Renewal Term.

 

A-13



--------------------------------------------------------------------------------

“Sublease” shall have the meaning given such term in Section 14.1 of the Lease.

“Subsidiary” shall mean any corporation whose assets and liabilities are
consolidated with that of Lessee.

“Supplemental Rent” shall mean any and all amounts, fees, expenses, liabilities,
obligations, late charges, Taxes and Impositions other than Base Rent which
Lessee assumes or agrees or is otherwise obligated to pay under the Lease,
including, without limitation, to the Lessor, the Lender or any other party,
including Fair Market Sales Value payments, Stipulated Loss value payments, and
indemnities and damages for breach of any covenants, representations, warranties
or agreements; provided that, when Supplemental Rent is used with respect to the
Property, then Supplemental Rent shall be such amounts determined in respect of
the Property.

“Term” shall mean the Base Term and Renewal Term (if any).

“Terms” shall have the meaning specified in Section 4.1 of the Lease.

“Threshold Amount” shall mean $2,000,000.00, but if the Lessee does not have a
credit rating (as calculated under the definition of Trigger Rating) at least
equal to the Trigger Rating, Threshold Amount shall mean $500,000.

“Title Insurance Company” shall mean Chicago Title Insurance Company.

“Trigger Rating”, with respect to any Person, shall mean that the senior
unsecured obligations of such Person shall have a rating, (or if the senior
unsecured obligations of such Person shall not be rated, such Person shall have
a confidential debt rating) of BBB by Standard & Poor’s, and by Baa2 by Moody’s.

 

A-14



--------------------------------------------------------------------------------

SCHEDULE 3.1

Rental Payments

 

Years

  

Rent Per Annum*

1-5

   $288,859.00

6-10

   $303,301.95

11-15

   $318,467.05

16-20

   $334,390.40

Renewal Terms

   The Base Rent for each Renewal Term shall be increased to an amount which is
105% of the immediate preceding Base Rent.

The Rents per annum will be modified pursuant to the provisions of Article 4
upon completion of the Improvements.

 

--------------------------------------------------------------------------------

* Pursuant to the provisions of Section 4.4(b) of this Lease, Lessee will use
its diligent, good faith, efforts to subdivide the Remainder Parcel from the
Total Parcel. Until such time as Lessee is able to complete the subdivision,
Lessee shall pay, in addition to the Rent Per Annum set forth above, the sum of
$17,749.67 per month as Rent applicable to the Remainder Parcel. If the
Remainder Parcel is not subdivided from the Total Parcel within twelve
(12) months after the Closing Date the Rents Per Annum set forth above shall be
modified to include the Rent applicable to the Remainder Parcel and such Rent
will be subject to all of the increases set forth above.

 

1



--------------------------------------------------------------------------------

SCHEDULE 9.1

Insurance Requirements

(a) Lessee covenants and agrees that it will at all times keep in full force and
effect the following insurance coverage:

(i) A broad form commercial general liability insurance policy or its then
current industry acceptable equivalent (unamended except for amendments
increasing coverages or adding additional insured parties), including but not
limited to premises, operations, automobile liability (which may be carried by
separate policy) and products liability, personal injury liability, contractual
liability, and property damage liability coverage at the Property and the
business conducted by Lessee thereon. The policy shall provide coverage limits
of not less than One Million Dollars per occurrence Two Million Dollars
($2,000,000) aggregate. Lessee shall also provide a commercial excess or
umbrella liability of Ten Million Dollars ($10,000,000) insuring Lessor and the
Lender and its successors and assigns as additional insureds, as their interest
may appear. Lessor may reasonably require other types of general liability
insurance, based upon (A) the loss history at the Property, and (B) industry
standards, and taking into account Lessee’s (or its parent’s, if applicable)
insurance program, and other types of coverage being obtained in similar
transactions. To the extent commercially available, such policy shall contain a
deductible of not more than Twenty-Five Thousand Dollars ($25,000.00) per
occurrence. (One Hundred Thousand Dollars ($100,000.00) per occurrence so long
as Lessee maintains a net worth of, at least, One Hundred Million Dollars
($100,000,000.00). In the event Lessee maintains a deductible in excess of
$25,000 or $100,000 as required above, (but not more than $250,000) Lessee may
provide a letter of credit in form approved by Lessor which approval shall not
unreasonably be withheld in the amount of the difference between the actual
deductible and the applicable limits to the deductible as described above.

(ii) A comprehensive all risk “special form” policy of standard 100% replacement
cost insurance with agreed amount endorsements and no coinsurance against
physical loss or damage by fire, lightning and other risks and supplementary
perils from time to time included under all risk policies, with standard and
extended coverage or all risk endorsement, including without limitation,
vandalism and malicious mischief and also including terrorist acts based upon
the relevant provisions of the Terrorist Risk Insurance Act of 2002 (“TRIA”) or,
if TRIA is no longer applicable against foreign terrorist acts (to the extent
commercially available) of all building and other facilities and improvements
constructed on the Property and all tenant finish and leasehold improvements and
fixtures and loss of rent for actual loss sustained for a period of at least
twenty-four (24) months. This policy shall name Lessor and the Lender its
successors and assigns as loss payees and mortgagee as their interest may
appear. To the extent commercially available, such policy shall contain a
deductible of not more than Twenty Five Thousand Dollars ($25,000) per
occurrence (One Hundred Thousand Dollars ($100,000.00) per occurrence if Lessee
maintains a new worth of at least One Hundred Million Dollars ($100,000,000.00)
unless Lessee has a Required Rating at least equal to the Trigger Rating, in
which case the deductible may be no more than five percent (5%) of the
replacement cost of the

 

1



--------------------------------------------------------------------------------

Improvements, excluding footings and foundation, as reasonably evidenced to
Lessor and Lender upon request of Lessor on behalf of the Lender. Lessee shall
be responsible for all deductibles.

(iii) Workers’ compensation or other such insurance in accordance with
applicable state law requirements covering all of Lessee’s employees.

If Lessee is self-insuring, its obligations shall be that of an insurer under
the form of policy delivered to Lessor as of the Closing.

(iv) To the extent the use of the Property is legal, but nonconforming to
existing zoning laws from time to time, Lessee shall also provide law and
ordinance insurance.

(b) If the Lessee fails to satisfy the condition necessary to maintain a program
of self-insurance adequate to satisfy the requirements set forth herein, Lessee
shall have a period of five (5) days in which to obtain the necessary insurance
coverage and deliver to Lessor and the Lender a certificate of insurance
evidencing compliance with the requirements set forth in Section 9.1.

(c) All policies of insurance described in this Schedule which Lessee is
required to procure and maintain shall be issued by one or more primary insurers
having a Standard & Poor’s rating equal to A- or better.

(d) Unless Lessee elects (and is permitted) to self-insure as provided in
Section 9.1(b), certificates of such insurance will be delivered to Lessor and
the Lender, and any additional insureds upon execution of this Lease and any
renewals or extensions of said policies or certificates of insurance shall be
delivered to Lessor and the Lender at least ten (10) days prior to the
expiration or termination of such policies. Upon request of Lessor or Lender,
Lessee shall provide certified copies of those portions of any policy requested
covering all aspects of how a claim can or may be made under such policy, within
thirty (30) days of request. In the alternative, Lessee may provide a
certificate from its insurance broker setting forth all of the foregoing, in
form and substance reasonably satisfactory to Lessor and the Lender. Unless
Lessee elects (and is permitted) to self-insure as provided in Section 9.1(b),
all liability and property damage policies will contain the following
provisions:

(i) The company writing such policy will agree to give the insured and
additionally named insured parties or loss payees not less than thirty (30) days
(ten (10) days for nonpayment of premium) notice in writing prior to any
cancellation, reduction, or material modification of such insurance;

(ii) Lessor and the Lender shall be named as additional insured or loss payees,
as their interests may appear, for each insurance policy required to be
maintained by Lessee (except (a)(iv) above), with all proceeds under any policy
under (a)(ii) and (iii) to be paid in accordance with the provisions of the
Lease.

(e) Any insurance required by the Lease (excluding, however, the coverage
identified in Section (a)(ii) above) may be brought within the coverage of a
so-called blanket policy or policies of insurance carried by and maintained by
the insuring party insuring the combined operations at the Property with other
premises leased or owned by Lessee, so long as the insured party and the
additional insureds required hereunder are named under such policies as their
interest may appear with coverage at least as good as required herein.

 

2



--------------------------------------------------------------------------------

(f) If Lessee fails to acquire or maintain the insurance required pursuant to
this Schedule and Article 9 or to pay the premiums for such insurance and
deliver the required certificates, Lessor may, in addition to other rights and
remedies available to Lessor, acquire such insurance and/or pay the requisite
premiums therefor. Such premiums so paid by Lessor will be reimbursable and
payable by Lessee immediately upon written demand therefor made to Lessee by
Lessor, plus interest at the Default Rate from the date paid by Lessor until
reimbursement by Lessee.

(g) Except to the extent otherwise provided in the Lease, the parties hereto
release each other, and their respective representatives, agents, contractors
and employees from any claims for damage to the Property and all improvements
located in the Property, and to the fixtures, personal property, improvements,
and alteration of either Lessor or Lessee in or upon the Property, that are
caused by or result from risks insured against under any property insurance
policies carried by the parties (or which should have been carried by the
parties pursuant to the terms hereof) or, in the case of Lessee’s
self-insurance, all risks that would otherwise be insured against under the
property policies identified herein; provided, however, the foregoing shall not
impair any claim against Lessee in its capacity as self insurer. Each party
shall cause each property insurance policy obtained by it (recognizing that
Lessor may not in fact obtain any insurance) to provide that the insurance
company waives in writing all right of recovery by way of subrogation against
the other party in connection with any damage covered by such policy. Neither
party shall be liable to the other for any damage caused by fire or any of the
risks insured against (or to be insured against) under any property insurance
policy required by the Lease or self-insurance maintained in lieu of any such
required insurance.

 

3



--------------------------------------------------------------------------------

SCHEDULE 12.2

The first $500,000.00 of any Condemnation shall be divided between the Lessor
and Lessee as follows:

 

If the taking takes place in:

   The Lessor receives:     The Lessee receives:  

2006

   8.3 %   91.7 %

2007

   16.7 %   83.3 %

2008

   25 %   75 %

2009

   33.3 %   66.7 %

2010

   41.7 %   58.3 %

2011

   50 %   50 %

2012

   58.3 %   41.7 %

2013

   66.7 %   33.3 %

2014

   75 %   25 %

2015

   83.3 %   16.7 %

2016

   91.7 %   8.3 %

2017

   100 %   0 %

[    ]

    

During any Renewal Term the proceeds shall be allocated 100% to the Lessor.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF TOTAL PARCEL

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF STOCKTON, COUNTY OF
SAN JOAQUIN, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

A PORTION OF THE SOUTH HALF OF SECTION 35, AND THE NORTH HALF O F SECTION 36 OF
C.M. WEBER GRANT, EL RANCHO DEL CAMPO DE LOS FRANCESES DESCRIBED AS FOLLOWS:

PARCEL 1, AS SHOWN UPON THAT CERTAIN PARCEL MAP FILED FOR RECORD APRIL 8, 2003,
IN BOOK 22 OF PARCEL MAPS, AT PAGE 145, SAN JOAQUIN COUNTY RECORDS.

ASSESSOR’S PARCEL NO: a portion of 177-140-08

APN: a portion of 177-140-25

 

1



--------------------------------------------------------------------------------

EXHIBIT B

Form of Estoppel Agreement

                                , the                                  of
[Lessee][Lessor] hereby certifies that as of                  (the
“Certification Date”), the following is true and correct:

(a) the Lease dated as of                     , 2006 is unmodified and in force
and effect [(or if there have been modifications, that the Lease is in force and
effect as modified, and identifying the modification agreements];

(b) the date to which Base Rent has been paid is                          ,
        ;

(c) to the best of Lessee’s knowledge there is no default by Lessee in the
payment of Base Rent or any other Rent payable to Lessor hereunder, and there is
no other existing default by either party with respect to which a notice of
default or notice of termination (by Lessor) has been served, [and, if there is
any such default, specifying the nature and extent thereof], and, to the actual
knowledge of the property or asset manager of Lessee having responsibility for
the Lease and Property, and the officer to which he or she reports, there are no
acts under the Lease that have occurred that would constitute a Lease Event of
Default with notice, and the passage of time;

(d) to the knowledge of the signer, there are no setoffs, defenses or
counterclaims against enforcement of the obligations to be performed hereunder
existing in favor of the party executing such certificate.

(e) the term of the Lease and the payment of rent commenced on
                    , 2006, and is scheduled to expire on                     ,
20    , unless renewed or terminated in accordance with the terms of the Lease.
Pursuant to the Lease, Lessee is entitled to renew the Lease for two (2) terms
of five (5) years each and a third (3rd) term of four (4) years.

[(f) Lessee is not the subject of any filing for bankruptcy or reorganization
under any applicable law.]1

[LESSOR/LESSEE]

 

--------------------------------------------------------------------------------

1 Only if Lessee is delivering estoppel certificate.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C -1

COMMENCING AT THE WESTERLY CORNER OF SAID PARCEL 1;

THENCE ALONG THE NORTHWESTERLY LINE OF SAID PARCEL 1, NORTH 72°45’44” EAST
928.85 FEET TO THE POINT OF BEGINNING OF THIS DESCRIPTION;

THENCE CONTINUING ALONG SAID NORTHERLY LINE, NORTH 72° 45’ 44” EAST, 1239.76
FEET;

THENCE CONTINUING ALONG SAID NOTERHLY LINE, NORTH 72° 53’ 47” EAST, 97.52 FEET;

THENCE LEAVING SAID NORTHERLY LINE, SOUTH 17° 39’ 25” EAST, 1055.14 FEET TO A
POINT ON THE SOUTHERLY LINE OF SAID PARCEL1;

THENCE ALONG SAID SOUTHERLY LINE, SOUTH 72° 20’ 35” WEST, 1337.24 FEET;

THENCE LEAVING SAID SOUTHERLY LINE, NORTH 17° 39” 25” WEST, 1065.16 FEET TO THE
POINT OF BEGINNING.

CONTAINING 1,417,822 SQUARE FEET OR 32.5487 ACRES, MORE OR LESS.

KIER AND WRIGHT CIVIL ENGINEERS & SURVEYORS, INC.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C-2

LEGAL DESCRIPTION OF ADJACENT PROPERTY

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF STOCKTON, COUNTY OF SAN
JOAQUIN, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

BEING A PORTION OF PARCEL 1 AS SAID PARCEL IS SHOWN ON THAT CERTAIN PARCEL MAP
FILED APRIL 8, 2003 IN BOOK 22 OF PARCEL MAPS AT PAGE 145, SAN JOAQUIN COUNTY
RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE WESTERLY CORNER OF SAID PARCEL 1;

THENCE ALONG THE NORTHWESTERLY LINE OF SAID PARCEL 1, NORTH 72°45’44 EAST 928.85
FEET;

THENCE LEAVING SAID NORTHERLY LINE, SOUTH 17° 39’ 25” EAST, 1065.16 FEET TO A
POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1;

THENCE ALONG THE EXTERIOR BOUNDARY OF SAID PARCEL ONE, SOUTH 72° 20’ 35” WEST,
902.67 FEET;

THENCE, CONTINUING ALONG SAID EXTERIOR BOUNDARY, NORTH 62° 35’ 40” WEST, 40.26
FEET;

THENCE CONTINUING ALONG SAID EXTERIOR BOUNDARY, NORTH 17° 31’ 55” WEST, 1043.45
FEET TO THE POINT OF BEGINNING.

CONTAINING 993,348 SQUARE FEET OR 22.8041 ACRES, MORE OR LESS.

KIER AND WRIGHT CIVIL ENGINEERS & SURVEYORS, INC.

 

1



--------------------------------------------------------------------------------

EXHIBIT C-3

LEGAL DESCRIPTION OF REMAINDER PARCEL

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF STOCKTON, COUNTY OF SAN
JOAQUIN, STATE OF CALIFORNA, DESCRIBED AS FOLLOWS:

BEING A PORTION OF PARCEL 1 AS SAID PARCEL IS SHOWN ON THAT CERTAIN PARCEL MAP
FILED APRIL 8, 2003 IN BOOK 22 OF PARCEL MAPS AT PAGE 145, SAN JOAQUIN COUNTY
RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE WESTERLY CORNER OF SAID PARCEL 1;

THENCE ALONG THE NORTHWESTERLY LINE OF SAID PARCEL 1, NORTH 72°45’44” EAST
2168.61 FEET;

THENCE CONTINUING ALONG SAID NORTHERLY LINE, NORTH 72° 53’ 47” EAST, 97.52 FEET
TO THE POINT OF BEGINNING OF THIS DESCRIPTION;

THENCE LEAVING SAID NORTHERLY LINE, SOUTH 17° 39’ 25” EAST 1055.14 FEET TO A
POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1;

THENCE ALONG THE EXTERIOR BOUNDARY OF SAID PARCEL ONE THE FOLLOWING 10 COURSES:

THENCE NORTH 72°20’35” EAST, 987.44 FEET;

THENCE NORTH 27°34’52” EAST, 42.60 FEET;

THENCE NORTH 17°10’51” WEST, 733.14 FEET;

THENCE NORTH 19°28’17” WEST, 150.12 FEET;

THENCE NORTH 17°10’51” WEST, 70.14 FEET;

THENCE NORTH 62°08’32” WEST, 28.30 FEET;

THENCE SOUTH 72° 53’47” WEST, 401.87 FEET;

THENCE WESTERLY, ALONG THE ARC OF THE 830.00 FOOT RADIUS CURVE TO THE RIGHT,
THROUGH A CENTRAL ANGLE OF 10° 02’ 59”, AN ARC DISTANCE OF 145.58 FEET;

THENCE SOUTH 82° 56’ 46” WEST, 100.00 FEET;

THENCE WESTERLY ALONG THE ARC OF A 770.00 FOOT RADIUS CURVE TO THE LEFT, THROUGH
A CENTRAL ANGLE OF 10° 02’ 59”, AN ARC DISTANCE OF 135.06 FEET;

THENCE SOUTH 72° 53’ 47” WEST, 220.70 FEET TO THE POINT OF BEGINNING.

CONTAINING 1,045,461 SQUARE FEET OR 24.0005 ACRES, MORE OR LESS.

KIER AND WRIGHT CIVIL ENGINEERS & SURVEYORS, INC.

 

1



--------------------------------------------------------------------------------

EXHIBIT D

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the        day December 2005 by and between BEAR STEARNS
COMMERICAL MORTGAGE, INC., having an address at 383 Madison Avenue, New York,
New York 10179 (“Lender”) and Cost Plus, Inc., a California corporation
(“Tenant”).

RECITALS:

A. Tenant is the holder of a leasehold estate in a portion of the property known
as Cost Plus Facility located at 3610 South Airport Way, Stockton, California as
more particularly described on Schedule A (the “Property”) under and pursuant to
the provisions of a certain lease dated                         , 200    
between                                         , as landlord (“Landlord”) and
Tenant or its predecessor in interest, as tenant (as amended through the date
hereof, the “Lease”);

B. The Property is or is to be encumbered by one or more mortgages, deeds of
trust, deeds to secure debt or similar security agreements (collectively, the
“Security Instrument”) from Landlord, or its successor in interest, in favor of
Lender; and

C. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, the parties hereto mutually agree as follows:

1. Subordination. The Lease shall be subject and subordinate in all respects to
the lien and terms of the Security Instrument, to any and all advances to be
made thereunder and to all renewals, modifications, consolidations, replacements
and extensions thereof.

2. Nondisturbance. So long as Tenant is not in default (beyond applicable notice
and cure periods) of any of its obligations and covenants pursuant to the Lease,
Lender agrees for itself and its successors in interest and for any other person
acquiring title to the Property through a foreclosure (an “Acquiring Party”),
that Tenant’s possession of the premises as described in the Lease will not be
disturbed during the term of the Lease, as said term may be extended pursuant to
the terms of the Lease or as said premises may be expanded as specified in the
Lease, by reason of a foreclosure. For purposes of this agreement, a
“foreclosure” shall include (but not be limited to) a sheriff’s or trustee’s
sale under the power of sale contained in the Security Instrument, the
termination of any superior lease of the Property and any other transfer of the
Landlord’s interest in the Property under peril of foreclosure, including,
without limitation to the generality of the foregoing, an assignment or sale in
lieu of foreclosure.

3. Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness. Tenant agrees,
however, to execute and deliver, at any time and from time to time, upon the
request of the Lender or any Acquiring Party any reasonable instrument which may
be necessary or appropriate to evidence such attornment.

 

-1-



--------------------------------------------------------------------------------

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Lease, it is specifically understood and agreed that neither the Lender, any
receiver nor any Acquiring Party shall be:

(a) liable for any act, omission, negligence or default of any prior landlord
(other than to cure defaults of a continuing nature with respect to the
maintenance or repair of the demised premises or the Property); provided,
however, that any Acquiring Party shall be liable and responsible for the
performance of all covenants and obligations of landlord under the Lease
accruing from and after the date that it takes title to the Property; or

(b) except as set forth in (a), above, liable for any failure of any prior
landlord to construct any improvements;

(c) subject to any offsets, credits, claims or defenses which Tenant might have
against any prior landlord; or

(d) bound by any rent or additional rent which is payable on a monthly basis and
which Tenant might have paid for more than one (1) month in advance to any prior
landlord; or

(e) liable to Tenant hereunder or under the terms of the Lease beyond its
interest in the Property or

(f) liable or responsible for or with respect to the retention, application and
or/return to the Tenant of any security deposit paid to Landlord or any prior
landlord, unless and until Lender or such Acquiring Party has actually received
for its own account as landlord the full amount of such security deposit.

Notwithstanding the foregoing, Tenant reserves its rights to any and all claims
or causes of action against such prior landlord for prior losses or damages and
against the successor landlord for all losses or damages arising from and after
the date that such successor landlord takes title to the Property.

5. Rent. Tenant has notice that the Lease and the rents and all other sums due
thereunder have been assigned to Lender as security for the loan secured by the
Security Instrument. In the event Lender notifies Tenant of the occurrence of a
default under the Security Instrument and demands that Tenant pay its rents and
all other sums due or to become due under the Lease directly to Lender, Tenant
shall honor such demand and pay its rent and all other sums due under the Lease
directly to Lender or as otherwise authorized in writing by Lender. Landlord
hereby irrevocably authorizes Tenant to make the foregoing payments to Lender
upon such notice and demand.

6. Lender to Receive Notices. Tenant shall notify Lender of any default by
Landlord under the Lease which would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Lender shall have
received notice of default giving rise to such cancellation and shall have
failed within thirty (30) days after receipt of such notice to cure such
default, or if such default cannot be cured within thirty (30) days, shall have
failed within thirty (30) days after receipt of such notice to commence and
thereafter diligently pursue any action necessary to cure such default.

7. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by

 

-2-



--------------------------------------------------------------------------------

registered or certified mail, postage prepaid, return receipt requested,
addressed to the receiving party at its address set forth above, and:

 

if to Tenant, to   the attention of:   Cost Plus, Inc.   200 4th Street  
Oakland, California 94607   Attn: Lease Administrator and   if to Lender:   Bear
Stearns Commercial Mortgage, Inc.   its successors and/or assigns   383 Madison
Avenue   New York, New York 10179   Attention: J. Christopher Hoeffel

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Paragraph 7, the term “Business Day”
shall mean any day other than Saturday, Sunday or any other day on which banks
are required or authorized to close in New York, New York.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

8. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties. In addition, Tenant
acknowledges that all references herein to Landlord shall mean the owner of the
landlord’s interest in the Lease, even if said owner shall be different than the
Landlord named in the Recitals.

9. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER: BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation By:  

 

Name:     Authorized Signatory TENANT: COST PLUS, INC. A California corporation
By:  

 

Name:   Title:   The undersigned as the Landlord named in the Recitals or as
successor thereto hereby accepts and agrees to be bound by the provisions of
Paragraph 5 hereof. INLAND WESTERN STOCKTON AIRPORT WAY, L.L.C., a Delaware
limited liability company By:   Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation             By:  

 

            Name:               Title:  

 

-4-



--------------------------------------------------------------------------------

STATE OF                                                 )   ) COUNTY OF
                                            )

I, the undersigned, a Notary Public of the County and State aforesaid, certify
that                                          personally came before me this day
and acknowledged that he/she is the                              of BEAR STEARNS
COMMERCIAL MORTGAGE, INC., a New York corporation and that he/she as its
                            , being duly authorized to do so, executed the
foregoing instrument on behalf of the corporation.

WITNESS my hand and official seal, this      day of                         ,
200    .

 

 

Notary Public

My commission expires:                             

[NOTARIAL SEAL]

 

-5-



--------------------------------------------------------------------------------

STATE OF                                                 )   ) COUNTY OF
                                            )

I, the undersigned, a Notary Public of the County and State aforesaid, certify
that                                          personally came before me this day
and acknowledged that he/she is the                                  of
                                                 , a                         
                         and that he/she as its
                                        , being duly authorized to do so,
executed the foregoing instrument on behalf of the corporation.

WITNESS my hand and official seal, this      day of                         ,
200    .

 

 

Notary Public

My commission expires:                             

[NOTARIAL SEAL]

 

-6-



--------------------------------------------------------------------------------

STATE OF                                               COUNTY OF
                                         

I, the undersigned, a Notary Public of the County and State aforesaid, certify
that                                                   personally came before me
this day and acknowledged that he/she is the                          of INLAND
RETAIL REAL ESTATE TRUST, INC., a Maryland corporation, which is the general
partner of INLAND RETAIL REAL ESTATE LIMITED PARTNERSHIP, an Illinois limited
partnership, which is the sole member and manager of INLAND SOUTHEAST
                        , L.L.C., a Delaware limited liability company and that
he/she as its                         , being duly authorized to do so, executed
the foregoing instrument on behalf of the corporation.

WITNESS my hand and official seal, this      day of                         ,
200    .

 

 

Notary Public

My commission expires:                             

[NOTARIAL SEAL]

 

-7-



--------------------------------------------------------------------------------

EXHIBIT “A”

(Attach Legal Description)

 

-8-



--------------------------------------------------------------------------------

EXHIBIT E

RECOGNITION AND ATTORNMENT AGREEMENT

This Recognition and Attornment Agreement (the “Agreement”) is entered into as
of                         , by and among Inland Western Stockton Airport Way,
L.L.C., a Delaware limited liability company, whose address is c/o The Inland
Real Estate Group, Inc., 2901 Butterfield Road, Oak Brook, Illinois 60523,
Attention: Roberta Matlin (with a copy to The Inland Real Estate Group, Inc.,
2901 Butterfield Road, Oak Brook, Illinois 60523, Attention: Robert H. Baum,
General Counsel) (“Ground Lessor”); Inland Western Stockton Ground Tenant,
L.L.C., a Delaware limited liability company, whose address is c/o The Inland
Real Estate Group, Inc., 2901 Butterfield Road, Oak Brook, Illinois 60523,
Attention: Roberta Matlin (with a copy to The Inland Real Estate Group, Inc.,
2901 Butterfield Road, Oak Brook, Illinois 60523, Attention: Robert H. Baum,
General Counsel) (“Lessor”); and Cost Plus, Inc., a California corporation,
whose address is 200 Fourth Street, Oakland, California 94607, Attention: Real
Estate Department (with a copy to Cooper, White & Cooper LLP, 201 California
Street, 17th Floor, San Francisco, California 94111, Attention: Beau Simon)
(“Lessee”).

RECITALS

This Agreement is entered into on the basis of the following facts,
understandings, and intentions.

A. Ground Lessor, as lessor, and Lessor, as lessee, are parties to that certain
Ground Lease Agreement of even date herewith (the “Ground Lease”) with respect
to that certain real property located in the City of Stockton, State of
California, as more particularly described in the Ground Lease (the “Property”).

B. Lessor and Lessee are parties to that certain Subground Lease Agreement of
even date herewith (the “Sublease”) with respect to the Property.

C. Lessee would not enter into the Sublease but for the willingness of Ground
Lessor and Lessor to enter into this Agreement.

D. The parties now wish to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows.

AGREEMENT

1. Ground Lessor’s Consent. Ground Lessor hereby consents to the Sublease.

2. Representations, Warranties, and Covenants with Respect to Ground Lease.
Ground Lessor and Lessor represent and warrant to Lessee that, as of the date of
this Agreement, Ground Lessor is the fee owner of the Property, the Ground Lease
is in full force and effect and

 

-1-



--------------------------------------------------------------------------------

is unmodified, and neither Ground Lessor nor Lessor is in breach or default of
any of the provisions of the Ground Lease. In addition, Ground Lessor and Lessor
covenant and agree, for the benefit of Lessee, that they will not enter into any
modification of the Ground Lease that adversely affects (or, in the case of
modification of the Ground Lease required by a lender of Ground Lessor or
Lessor, that materially adversely affects) the Sublease or Lessee’s rights under
the Sublease (and, in any event, Ground Lessor and Lessor shall provide Lessee
with prior written notice of any contemplated modification of the Ground Lease)
and that they will not take any action or perform any act, or fail to take any
action or perform any act, that would result in a breach or default of any of
the provisions of the Ground Lease beyond the expiration of the applicable
notice and cure period set forth in the Ground Lease.

3. Non-Disturbance. So long as Lessee is not in default under the Sublease
beyond the expiration of the applicable notice and cure period under the
Sublease, Ground Lessor shall not, in the exercise of any rights arising out of
or in connection with the Ground Lease (or any modification or replacement
thereof, whether or not resulting from Lessor’s breach or default under the
Ground Lease), disturb or deprive Lessee in or of its possession or right to
possession of the Property pursuant to the Sublease or of any right or privilege
granted to or inuring to the benefit of Lessee under the Sublease.

4. Recognition and Attornment. In the event of termination of the Ground Lease
by breach or default (of either party), re-entry, notice, surrender, summary
proceeding, or other action or proceeding, or otherwise, and if immediately
prior to such termination the Sublease shall be in effect, Lessee shall not be
made a party in any removal or eviction action or proceeding nor shall Lessee be
evicted or removed of its possession or right to possession of the Property (nor
shall its possession or right to possession of the Property be disturbed or
interfered with in any way), and the Sublease shall continue in full force and
effect as a direct lease between Ground Lessor and Lessee. In such event, Ground
Lessor shall recognize the rights and interests of Lessee under the Sublease and
Lessee shall attorn to Ground Lessor under the Sublease.

5. Miscellaneous.

a. Nothing in this Agreement shall be deemed to change the provisions of the
Ground Lease or to release Lessor from its obligations under the Ground Lease or
to waive any right that Ground Lessor may have against Lessor under the Ground
Lease. Except as specifically set forth in this Agreement, Ground Lessor shall
have no obligation or liability to Lessee.

b. Any notice, demand, request, consent, approval, or other communication under
this Agreement shall be in writing and shall be sent, postage prepaid, either by
certified or registered mail (return receipt requested) or nationally recognized
overnight courier service to the appropriate party at its address(es) specified
in the opening paragraph of this Agreement. Notice shall be deemed effective
upon receipt (or refusal of receipt). Any party to this Agreement may change its
address for notices hereunder by notice given in accordance with the provisions
of this paragraph.

 

-2-



--------------------------------------------------------------------------------

c. If any party commences any action or proceeding against another party arising
out of or in connection with this Agreement, or institutes any proceeding in a
bankruptcy or similar court which has jurisdiction over such other party or any
or all of its property or assets, the unsuccessful party in such action or
proceeding shall pay to the prevailing party all costs and expenses, including
without limitation reasonable attorneys’ fees, court costs, expenses, and other
costs of investigation and preparation (including without limitation in
connection with any appeal).

d. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors and assigns.

e. The terms of this Agreement are intended by the parties as the final
expression of their agreement with respect to such terms as are included in this
Agreement, and may not be contradicted by the evidence of any prior or
contemporaneous agreement, arrangement, understanding, or negotiation (whether
oral or written).

f. No waiver or modification of any provision of this Agreement shall be valid
unless in writing, and, in the case of a modification, unless signed by all
parties. No waiver of a breach of any provision hereof shall be deemed a waiver
of such provision or of any subsequent breach of the same or similar nature, or
of any other provision of this Agreement.

g. If any provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be enforceable and shall in
no way be invalidated.

h. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California applicable to agreements made and entirely
performed therein by California residents.

i. This Agreement may be executed in counterparts, each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, each party has caused its duly authorized representative(s)
to execute this Agreement for and on its behalf as of the date first above
written.

 

Ground Lessor:     Lessee:

Inland Western Stockton Airport Way, L.L.C.,

a Delaware limited liability company

    Cost Plus, Inc., a California corporation By   Inland Western Retail Real
Estate Trust, Inc., a Maryland corporation, its sole member     By  

 

      Name  

 

      Title  

 

  By    

 

    By  

 

  Name    

 

    Name  

 

  Title    

 

    Title  

 

 

-3-



--------------------------------------------------------------------------------

Lessor: Inland Western Stockton Ground Tenant, L.L.C., a Delaware limited
liability company By:   Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation, its sole member   By  

 

  Name  

 

  Title  

 

 

-4-